Exhibit 10.6

PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

THIS PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (“Agreement”) is made and
effective as of October 19, 2012 (“Effective Date”), by and between the entities
listed on Schedule 1 attached hereto and incorporated herein, each as to the
undivided percentage interest described on Schedule 1 in the Property (as
hereinafter defined) (each a “Seller” and collectively, the “Sellers”), and NW
Congress Center Owner LLC, a Delaware limited liability company (“Buyer”), with
reference to the facts set forth below. All terms with initial capital letters
not otherwise defined herein shall have the meanings set forth in Section 12.20
herein.

RECITALS

A. Each Seller purchased the undivided percentage interest described on Schedule
1 in and to the following (collectively, the “Property”): (i) that certain real
property as more particularly described in Exhibit “A” attached hereto and
incorporated herein and the improvements, structures and fixtures situated
thereon, and all and singular, the tenements, hereditaments, easements, rights
of way and appurtenances belonging or in anywise appertaining thereto (the
“Project”), and (ii) such Seller’s right, title and interest in and to all
personal and intangible property related thereto.

B. Each Seller desires to sell all of its undivided interest in the Property to
Buyer and Buyer desires to buy such undivided interest in the Property from each
Seller on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as set forth below.

1. Agreement of Purchase and Sale.

1.1 Purchase, Sale and Purchase Price. In consideration of the covenants herein
contained, each Seller hereby agrees to sell, and Buyer hereby agrees to
purchase all of such Seller’s undivided interest in the Property at such
Seller’s allocable share described on Schedule 1 (the “Allocable Purchase
Price”) of the Purchase Price, which shall be paid in Cash deposited with Escrow
Holder and the assumption by Buyer of the Loan. Each of Buyer and each Seller
shall have the right to allocate the Purchase Price between the portions of the
Property that constitute the Project, on the one hand, and the portions of the
Property that constitute personal and intangible property, on the other hand as
each such party determines in their discretion.

1.2 Payment. Buyer shall deposit with Escrow Holder an amount equal to the
Purchase Price, as adjusted pursuant to Section 5 or any other provision of this
Agreement, on or prior to 2:00 PM (Central time) on the Closing Date.

1.3 Loan Exit Fee. Sellers shall be responsible for paying a loan exit fee in
the amount of $445,198 (the “Loan Exit Fee”) to the lender under the Loan at the
Close of Escrow. Each Seller shall be responsible for its pro rata portion of
the Loan Exit Fee.

2. Deliveries.

2.1 Sellers’ Deliveries. On the date that each Seller executes this Agreement
(except as otherwise indicated below), such Seller shall deliver to Escrow with
respect to its undivided interest in the Property, for Escrow Holder to hold
pending the Close of Escrow:

2.1.1 Two (2) originals of the Special Warranty Deed a form of which is attached
as Exhibit B hereto, signed and acknowledged by such Seller.



--------------------------------------------------------------------------------

2.1.2 Two (2) originals of the Termination of Tenant in Common Agreement a form
of which is attached as Exhibit C hereto, signed and acknowledged by such
Seller.

2.1.3 Two (2) originals of the Termination of Amended and Restated Tenant in
Common Agreement attached as Exhibit D hereto, signed and acknowledged by such
Seller.

2.1.4 Two (2) originals of the Bill of Sale and General Assignment attached as
Exhibit E hereto, signed by such Seller.

2.1.5 Two (2) originals of the Power of Attorney a form of which is attached as
Exhibit F hereto, signed and acknowledged by such Seller.

2.1.6 Two (2) originals of a certificate of such Seller respecting the “non
foreign” status of such Seller in the form of Exhibit G hereto.

2.1.7 Two (2) counterpart originals of a notice to the tenants of the Project in
the form of Exhibit H hereto (collectively, the “Notices to Tenants”).

2.1.8 Evidence reasonably satisfactory to Title Company that all necessary
authorizations of the transaction provided for herein have been obtained by such
Seller.

2.1.9 Such other documents and instruments, payments, indemnities, releases and
agreements (including, without limitation, a gap undertaking, owner’s affidavit
and affidavit of no change with respect to Sellers existing survey of the
Project) as Title Company shall reasonably require in order to issue the Title
Policy.

2.1.10 a closing statement, dated as of the Closing Date and duly executed by
such Seller, setting forth, among other things, all payments to and from Escrow
in connection with the purchase and sale of the Property (the “Closing
Statement”).

2.1.11 Such transfer tax forms as required by state, county and local
authorities.

2.1.12 an assignment of any transferable SD Letters of Credit (as hereinafter
defined).

2.1.13 Executed counterparts of any other documents required to be executed
under the terms of this Agreement.

Each Seller hereby grants Daymark Properties Realty, Inc. (the “Manager”), the
current property manager for the Project, to execute, on such Seller’s behalf,
the documents listed in Section 2.1.7, Section 2.1.9, Section 2.1.11 and
Section 2.1.12. In addition, each Seller acknowledges that the Closing Statement
will be executed by Todd A. Mikles on behalf of such Seller pursuant to the
Power of Attorney.

2.2 Buyer’s Deliveries. On the Closing Date, Buyer shall deliver to Escrow:

2.2.1 Two (2) originals of each Bill of Sale and General Assignment, signed by
Buyer.

2.2.2 Two (2) originals of the Notices to Tenants, signed by Buyer.

2.2.3 a Closing Statement, signed by Buyer.

2.2.4 Such transfer tax forms as required by state, county and local
authorities.

 

2



--------------------------------------------------------------------------------

2.2.5 Executed counterparts of any other documents required to be executed under
the terms of this Agreement.

3. Opening and Close of Escrow.

3.1 Opening of Escrow. Escrow shall be opened with respect to each Seller upon
execution of this Agreement by such Seller and execution by Escrow Holder of the
Consent of Escrow Holder at the end of this Agreement and delivery of same to
Buyer and Seller. Buyer and Seller agree to execute additional escrow
instructions at Closing not inconsistent with the terms of this Agreement
reasonably required by Escrow Holder. If there is any inconsistency between the
provisions of any such additional escrow instructions and this Agreement, the
provisions of this Agreement shall control.

3.2 Close of Escrow. The Close of Escrow shall occur on the Closing Date.
Provided that Escrow Holder has not received written notice of termination of
the Escrow and this Agreement, Escrow Holder shall close the Escrow on the
Closing Date by (i) filing for record the Special Warranty Deed and such other
documents as may be necessary to procure Buyer’s Title Policy (as defined
below), and (ii) subject to Section 6.2, delivering funds and documents as set
forth in Section 6 WHEN AND ONLY WHEN (a) all funds and instruments required
pursuant to Sections 1 and 2 have been delivered to Escrow Holder; and (b) each
of the conditions precedent set forth in Section 4 has been, or upon such
closing shall be, satisfied or waived as provided for in Section 4; provided,
however, the Buyer may extend the Closing Date for up to two additional 30 day
periods (or any shorter period in Buyer’s sole discretion) so long as Buyer is
diligently proceeding with the close of Escrow as of the Closing Date.

4. Conditions to Closing.

4.1 Sellers’ Closing Conditions. The following shall constitute conditions
precedent to the Closing for the Property for the benefit of each Seller, which
conditions may be waived by such Seller.

4.1.1 Deposit of Documents and Funds. Buyer shall have deposited into Escrow the
documents and funds required to be deposited by Buyer under the terms of this
Agreement and shall not otherwise be in material default under this Agreement.

4.1.2 Representations and Warranties. All of the representations and warranties
of Buyer set forth in this Agreement shall be true, correct and complete in all
material respects as of the Closing Date.

4.2 Buyer’s Closing Conditions. The following shall constitute conditions
precedent to the Closing for the Property for the benefit of Buyer, which
conditions may be waived by Buyer.

4.2.1 Title Insurance. The Title Company shall be unconditionally committed to
issue, immediately following recording of the Special Warranty Deeds executed
and delivered by each of the Sellers, an ALTA policy of title insurance in form
and content approved by Buyer and containing any endorsements required by Buyer,
which endorsements shall also be in form and content approved by Buyer
(collectively, the “Title Policy”), with liability in an amount equal to Ninety
Five Million Dollars ($95,000,000) and insuring fee simple title to 100% of the
interests in the Project vested in Buyer.

4.2.2 Deposit of Documents and Funds. Each of the Sellers shall have deposited
into Escrow the documents and funds required to be deposited by such Seller
under the terms of this Agreement and shall not otherwise be in material default
under this Agreement.

4.2.3 Joint Venture Agreement. The execution by each of the parties to that
certain Operating Agreement of NW Congress Center LLC (the “Venture Agreement”),
which Venture Agreement shall provide for the contribution by American Recovery
Property OP, LP of its undivided interests in the Project and its right, title
and interest in and to all personal property and intangible property related
thereto to Buyer.

 

3



--------------------------------------------------------------------------------

4.2.4 Loan Modification. The execution by Buyer as borrower and American
Recovery Property OP, LP as guarantor of documents modifying that certain loan
(the “Loan”) held by U.S. Bank National Association, as Successor Trustee to
Bank of America, National Association, as Trustee, as Successor by Merger to
LaSalle Bank National Association, as Trustee, for the Registered Holders of
Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage
Pass-Through Certificates, Series 2004-TOP16 secured by the Project, in form and
content acceptable to Buyer.

4.2.5 Tenant Estoppels. Buyer shall have received estoppel certificates from
each tenant of the Project, in a form approved by Buyer without modification and
indicating no adverse matters.

4.2.6 Representations and Warranties. All of the representations and warranties
of each Seller set forth in this Agreement shall be true, correct and complete
in all material respects as of the Closing Date.

4.3 Failure of Conditions Precedent. If any of the foregoing conditions
precedent are neither satisfied nor waived by the Closing Date, then either
party, if not then in default hereunder, may terminate the Escrow and this
Agreement.

4.4 Post Closing Obligation. Promptly following the Closing, the Sellers shall
obtain and deliver to Buyer (a) a certificate with respect to each Seller issued
by the Illinois Department of Revenue showing the liability, if any, of such
Seller for the payment of any assessed but unpaid tax, penalty or interest under
the Illinois Income Tax Act and any tax, penalty or interest due under the
Retailer’s Occupation Tax Act, (b) a certificate with respect to each Seller
issued by the Cook County Department of Revenue showing the liability, if any,
of such Seller for the payment of any assessed but unpaid tax, penalty or
interest under the Cook County Bulk Sales Ordinance (Sec. 34-92 of the Cook
County, Illinois Code of Ordinances), and (c) a certificate with respect to each
Seller issued by the City of Chicago Department of Revenue’s Tax Division Bulk
Sales Unit showing the liability, if any, of such Seller for the payment of any
assessed but unpaid tax, penalty or interest under the Uniform Revenue
Procedures Ordinance Chapter 3-4 and any tax, penalty or interest due under the
ordinance (the certificates referred to in clauses (a), (b) and (c),
collectively, the “Bulk Sales Certificates”). In the event that any Seller
delivers Bulk Sales Certificates that show that any Seller has any liability for
the payment of such taxes, penalties or interest as described in the foregoing
sentence, then the Purchase Price shall be reduced by the amount of the
liability shown on the Bulk Sales Certificate (such amount, in the aggregate for
all Sellers, the “Bulk Sales Credit”). In the event that any Seller has not
delivered its Bulk Sales Certificate on or prior to the Distribution Date (as
hereinafter defined), then such Seller shall indemnify, defend and hold Buyer
harmless from and against any and all liabilities, claims, demands, causes of
action, losses, costs and expenses (including reasonable attorneys’ fees, court
costs and disbursements) which may arise out of such Seller’s failure to pay any
tax, penalty or interest assessed against such Seller under (i) the Illinois
Income Tax Act or Retailer’s Occupation Tax Act, (ii) the Cook County Bulk Sales
Ordinance, or (iii) the City of Chicago Uniform Revenue Procedures Ordinance,
Chapter 3-4, and such Seller’s failure to comply with the notification
requirements thereunder. The provisions of this Section 4.4 and the obligations
of Sellers hereunder shall survive the Closing and shall not be deemed merged
into any instrument delivered at Closing.

 

4



--------------------------------------------------------------------------------

5. Prorations. Fees and Costs.

5.1 Prorations. Escrow Holder will prorate between the parties, in Cash, to the
Close of Escrow, an amount calculated by multiplying the Total Sales Percentage
by each of the following: (a) 2012 state, County, city and special district (if
any) real property taxes, special taxes and assessments for the Project based on
the latest information available to Escrow Holder (i.e., $4,205,805 real
property taxes for the 2012 tax year calculated using the total assessed value
provided in the 2012 First Pass Assessment (i.e., $25,953,750) and the effective
tax rate for 2011), (b) rental payments, other revenues and expenses and (c) any
other items Seller and Buyer mutually instruct Escrow Holder to prorate prior to
the Close of Escrow. All rental payments and other tenant charges and additional
rents received by Buyer from a tenant after the Closing Date shall be applied
first to collection costs and then to the most recently accrued obligation of
such tenant. After application as set forth above, Buyer shall remit to Seller
on the Final Adjustment Date (as defined below) that portion of rentals and
other tenant charges and additional rents received after the Closing Date
attributable to periods prior to the month of Closing, and if attributable to
the month of Closing, Seller’s share thereof in accordance with the proration
set forth above; provided, however, that any rent received from the United
States of America, the Department of Homeland Security and Department of
Justice, and Internal Revenue Service Department of Treasury, Bureau of Alcohol,
Tobacco and Firearms shall be deemed to be payment for the prior month’s
outstanding rent due. In the event any prorations made under this Agreement
shall prove to be incorrect for any reason, then any party shall be entitled to
an adjustment to correct the same. Any item which cannot be finally prorated
because of the unavailability of information shall be tentatively prorated on
the basis of the best data then available and re-prorated when the information
is available. If any items to be adjusted are not determinable at Closing
(including, but not limited to, items set forth in this Article 5), the
adjustment shall be made subsequent to the Closing within thirty (30) days
following the final determination of 2012 taxes and assessments for the Project
(the “Final Adjustment Date”). The provisions of this Article 5 and the
obligations of Sellers and Buyer hereunder shall survive the Closing and shall
not be deemed merged into any instrument delivered at Closing.

5.2 Escrow Cancellation and Title Charges. If Escrow fails to close due to
Buyer’s default under this Agreement, Buyer shall be responsible for all escrow
cancellation and title charges. If Escrow fails to close for any other reason
other than the foregoing, Seller shall pay any escrow cancellation and title
charges.

5.3 Leasing Costs. Sellers shall provide Buyer with a credit at Closing for an
amount calculated by multiplying the Total Sales Percentage by all Leasing Costs
(as hereinafter defined) that are payable by reason of any Lease, amendment to
Lease or any renewal, extension, expansion of, or the exercise of any other
option under, a Lease, in each case entered into or exercised prior to the
Effective Date, including, without limitation, those described on Schedule 2
attached hereto.

5.4 Closing Costs. All closing costs, including, without limitation, any City,
County or State transfer taxes, shall be paid by the parties as is customary in
the City of Chicago, Cook County, Illinois.

5.5 Security Deposits; Letters of Credit. At the Closing, Buyer shall receive a
credit toward the Purchase Price in an amount calculated by multiplying the
Total Sales Percentage by all unapplied refundable security deposits (plus
interest accrued thereon to the extent required to be paid by any Lease (as
defined below) or applicable law) delivered by tenants under the Leases. Sellers
shall also transfer to Buyer any security deposits which are held in the form of
letters of credit (the “SD Letters of Credit”) if the same are transferable; if
any of the SD Letters of Credit are not transferable, Sellers shall request the
tenants obligated under such SD Letters of Credit to cause new letters of credit
to be issued in favor of Buyer in replacement thereof and in the event such a
new letter of credit is not issued in favor of Buyer by Closing, Buyer shall use
reasonable efforts to pursue such replacement after Closing and Seller shall
take all reasonable action, as directed by Buyer, in connection with the
presentment of such SD Letters of Credit for payment as permitted under the
terms of the applicable Lease.

6. Distribution of Funds and Documents.

6.1 Deposit of Funds. After Opening of Escrow, all Cash, if any, received
hereunder by Escrow Holder shall be, until the Close of Escrow, kept on deposit
in an interest bearing account.

 

5



--------------------------------------------------------------------------------

6.2 Disbursements. At the Close of Escrow, Escrow Holder shall hold for personal
pickup, or if requested, wire transfer to an account designated by the party
receiving such funds, (i) to each Seller its Allocable Purchase Price, plus such
Seller’s allocable share of any proration or other credits to which Sellers will
be entitled less (x) an amount calculated by multiplying the Total Sales
Percentage by a sum equal to the principal balance plus all accrued and unpaid
interest on the Loan, plus the amount required to be paid by borrower under the
Loan to cover prepayment of interest for the period from the Closing Date to the
first payment date following the Closing Date under the Loan, and (y) any
appropriate proration or other charges (including the Bulk Sales Credit, if
any), and (ii) to Buyer, any excess funds theretofore delivered to Escrow Holder
by Buyer. Notwithstanding the foregoing or anything else contained in this
Agreement, in the event that the Buyer has not received all of the Bulk Sales
Certificates required to be delivered pursuant to this Agreement on the Closing
Date, Escrow Holder shall not disburse any amounts pursuant to this Section 6.2
on the Closing Date and shall hold such funds in escrow until the date that is
one (1) Business Day following the date that Buyer has received all Bulk Sales
Certificates from all Sellers but, in no case, shall the funds be held beyond a
date that is 45 days from the Closing Date (the “Distribution Date”). On the
Distribution Date, Escrow Holder shall distribute any amount to Sellers and/or
Buyer owed to Sellers or Buyer, as applicable, pursuant to the first sentence of
this Section 6.2.

6.3 Recorded Documents. Escrow Holder will cause the County Recorder to mail
each of the Special Warranty Deeds (and each other document which is herein
expressed to be, or by general usage is, recorded) after recordation, to the
grantee, beneficiary or person (i) acquiring rights under said document or
(ii) for whose benefit said document was acquired. Escrow Holder will, at the
Close of Escrow, deliver to Buyer and each applicable Seller a copy (conformed
to show recording date) of its respective Special Warranty Deed and each
document recorded to place title in the condition required by the Agreement.

6.4 Unrecorded Documents. Escrow Holder will, at the Close of Escrow, deliver by
United States mail (or will hold for personal pickup, if requested) each
nonrecorded document received hereunder by Escrow Holder to the payee or person
(i) acquiring rights under said document or (ii) for whose benefit said document
was acquired.

7. Default and Liquidated Damages.

7.1 LIQUIDATED DAMAGES. IF ESCROW FAILS TO CLOSE DUE TO BUYER’S DEFAULT, IT IS
AGREED THAT THE AMOUNT OF $5,000 SHALL BE DELIVERED TO AND ACCEPTED BY SELLER AS
LIQUIDATED DAMAGES AND NOT AS A PENALTY AND SELLER SHALL BE RELEASED FROM ITS
OBLIGATION OF SELLING THE PROPERTY TO BUYER. IT IS AGREED THAT SAID AMOUNT
CONSTITUTES A REASONABLE ESTIMATE OF THE DAMAGES TO SELLER. THE PARTIES FURTHER
ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF LIQUIDATED DAMAGES IS FAIR AND
REASONABLE CONSIDERING ALL OF THE FACTS AND CIRCUMSTANCES EXISTING ON THE DATE
OF THIS AGREEMENT, INCLUDING THE RELATIONSHIP OF SUCH AMOUNT TO THE RANGE OF
HARM TO SELLER THAT COULD BE ANTICIPATED, AND THE ANTICIPATION THAT PROOF OF
CAUSATION, FORESEEABILITY AND ACTUAL DAMAGES WOULD BE COSTLY AND/OR IMPRACTICAL.
BUYER AND SELLER AGREE THAT IT IS IMPOSSIBLE OR IMPRACTICAL TO PRESENTLY PREDICT
WHAT MONETARY DAMAGES SELLER WOULD SUFFER IN SUCH EVENT. BUYER DESIRES TO LIMIT
THE MONETARY DAMAGES FOR WHICH BUYER MIGHT BE LIABLE HEREUNDER AND BUYER AND
SELLER DESIRE TO AVOID THE COSTS AND DELAYS THEY WOULD INCUR IF A LAWSUIT WERE
COMMENCED TO COLLECT DAMAGES AND THEREFORE AGREE THAT SUCH LIQUIDATED DAMAGES
SHALL CONSTITUTE SELLER’S SOLE AND EXCLUSIVE REMEDY IF ESCROW FAILS TO CLOSE DUE
TO BUYER’S DEFAULT. BY INITIALING THIS PROVISION BELOW, THE PARTIES SPECIFICALLY
CONFIRM THE ACCURACY OF SUCH FACTS, THE FACT THAT THEY POSSESS APPROXIMATELY
EQUAL BARGAINING STRENGTH AND SOPHISTICATION AND THE FACT THAT EACH OF THEM WAS
REPRESENTED BY COUNSEL WHEN ENTERING INTO THIS AGREEMENT, WHICH COUNSEL
EXPLAINED THE CONSEQUENCES OF THIS SECTION TO THEM AT THE TIME THIS AGREEMENT
WAS MADE. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT ANY OBLIGATIONS OF
BUYER OTHER THAN A DEFAULT CAUSING ESCROW TO FAIL TO CLOSE THAT SURVIVE THE
CLOSE OF ESCROW OR EARLY TERMINATION OF THIS AGREEMENT AND SELLER SHALL HAVE THE
RIGHT TO PURSUE ANY CAUSE OF ACTION IT MAY HAVE AGAINST BUYER FOR BUYER’S
FAILURE TO PERFORM ANY OTHER COVENANT UNDER THIS AGREEMENT AFTER THE CLOSE OF
ESCROW OR EARLIER TERMINATION OF THIS AGREEMENT. BY THE ACT OF AN AUTHORIZED
REPRESENTATIVE OF EACH PARTY AFFIXING HIS OR HER INITIALS HEREIN, EACH PARTY
SPECIFICALLY CONFIRMS THE ACCURACY OF THE ABOVE STATEMENTS AND ITS AGREEMENT
WITH THEM.

 

6



--------------------------------------------------------------------------------

7.2 Breach by Seller. In the event of any default hereunder by the Seller, Buyer
shall have the right to cancel this Agreement and/or to pursue any legal remedy
at law or equity, including, without limitation, an action for specific
performance and/or damages in order to enforce Buyer’s rights hereunder.

8. Representations and Warranties.

8.1 Seller’s Representations and Warranties. Each Seller represents and warrants
to the Buyer as follows:

8.1.1 Existence. Such Seller is duly organized and validly existing under the
laws of the state of its formation. Such Seller is fully authorized to own and
operate its undivided interest in the Property in the manner in which the
Property is currently operated.

8.1.2 Authority; Enforceability. Such Seller has the power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by such Seller and
(assuming due authorization, execution and delivery by the Buyer) constitutes
the legal, valid and binding obligation of such Seller, enforceable against such
Seller in accordance with its terms.

8.1.3 Ownership. Such Seller is a Tenant in Common of the Property and is the
owner, beneficially and of record of, and has good, marketable and unencumbered
title to, its undivided interest in the Property, and the Property is free and
clear of any liens, encumbrances, conditions, claims or rights or interests of
any other person or entity. Such Seller has not pledged, assigned or otherwise
transferred the Property or any interest therein.

8.1.4 No Litigation. No claim, action, litigation, arbitration or other
proceeding relating to the Project or the Property, including, without
limitation, any real estate tax proceeding, or action to alter or restrict the
zoning or other use restrictions applicable to the Project is pending, or, to
such Seller’s knowledge, threatened against such Seller or involving or
affecting the Project or the Property. There are no judgments, decrees or orders
against such Seller with respect to the Project or the Property. There is no
plan, study or effort by any governmental authority or agency or any private
party or entity that in any way affects or would affect the authorization of the
current use and operation of the Project or the Property. The Project is
properly zoned for its current use and, to such Seller’s knowledge, the Project
is not in violation thereof.

8.1.5 Bankruptcy. Such Seller has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by such Seller’s creditors, (c) suffered
the appointment of a receiver to take possession of all or substantially all of
such Seller’s assets, (d) suffered the attachment or other judicial seizure of
all, or substantially all, of such Seller’s assets, (e) admitted in writing its
inability to pay its debts as they come due, or (f) made an offer of settlement,
extension or composition to its creditors generally.

8.1.6 Conflicts. Neither the execution, delivery or performance of this
Agreement nor compliance herewith (a) conflicts or will conflict with or results
or will result in a breach of or constitutes or will constitute a default under
(i) the formation documents of such Seller, including its Operating Agreement,
(ii) any law or any order, writ, injunction or decree of any court or
governmental authority, or (iii) any mortgage, indenture, deed of trust, or
other instrument to which such Seller is a party or affects the Project or the
Property, or (b) results in the creation or imposition of any lien, charge or
encumbrance upon such Seller’s property (including the Property) pursuant to any
such agreement or instrument.

 

7



--------------------------------------------------------------------------------

8.1.7 Zoning. Such Seller has no knowledge of, and has not received, with
respect to the Project, written notice from any governmental authority regarding
any change to the zoning classification, any condemnation or similar proceedings
or any actions or proceedings to widen or realign any street or highway adjacent
to the Project or that otherwise affects the Project. Seller has received no
written notice of (and otherwise has no knowledge of) any plan, study or effort
by any governmental authority or agency which in any way may or could materially
impair the continued use and operation of the Property or the Project as
currently used and operated. Such Seller has received no written notice and has
no actual knowledge of (a) any existing or pending governmental agency or court
orders requiring repair, alteration or correction of any existing condition on
the Property or the Project, or (b) any pending liens or special assessments to
be made against the Project by any governmental authority.

8.1.8 No Condemnation. There is no pending, and to such Seller’s knowledge, no
threatened or contemplated, condemnation proceeding relating to the Project, and
such Seller has received no written notice from any governmental agency or
official to the effect that any such proceeding is contemplated.

8.1.9 Leases. (a) Sellers have delivered or made available to the Buyer true,
correct and complete copies of the leases and any other occupancy agreements
affecting the Project and any amendments or modifications thereto (the “Leases”)
and the rent roll attached hereto as Schedule 8.1.9(a) (the “Rent Roll”) is
true, correct and complete in all material respects; (b) the Leases are in full
force and effect; and (c) such Seller has no knowledge of any material default
under the Leases. The Sellers are not aware of any material inaccuracies in the
information set forth in the Rent Roll. Schedule 8.1.9(b) sets forth a true and
complete schedule of all Leases (including all amendments, supplements and
modifications thereto) for all or any portion of the Project. The Leases set
forth on Schedule 8.1.9(b) (i) have not been amended, supplemented or otherwise
modified except such amendments, supplements and modification as have been
provided to Buyer, and (ii) contain the entire agreement between the relevant
landlord and the tenants named therein (or their successors in interest).

8.1.10 Due Diligence. To such Seller’s knowledge, Sellers have delivered or made
available to the Buyer true and complete copies of the contracts, agreements,
documents, reports, materials and information that are in Sellers’ possession or
control with respect to the ownership, use and/or operation of the Project
including the original offering memorandum of undivided interests in the
Property received by such Seller prior to such Seller’s acquisition of an
undivided interest in the Property.

8.1.11 No Default. Such Seller has not received any written notice of any
default under any loan, including, without limitation the Loan, or contract
relating to the Project or the Property that has not been cured or waived or
will be cured or waived at Closing upon modification of the Loan.

8.1.12 Hazardous Materials. Such Seller has received no written notice that
there are, and to such Seller’s knowledge, there are no hazardous materials
stored on, used on, incorporated into, located on, or present in, under or
about, the Project in violation of, or requiring investigation, assessment or
remediation under, any environmental laws, or any other laws, ordinances,
statutes, codes, rules or regulations.

8.1.13 Liens. To such Seller’s knowledge, there are no claims pending or unpaid
bills which would result in the creation of any lien on the Project or the
Property.

8.1.14 Ownership of Property. Except for those tenants in possession of the
Project under Leases, there are no parties in possession of, or claiming any
possession to, any portion of the Project and no party has any option or right
of first refusal or right of first offer with respect to the Project or any
premises therein. Except for the Leases, there are no written or oral promises,
understandings, agreements or commitments between the Sellers and any tenant.

8.1.15 No Violation. Such Seller’s sale of its undivided interest in the
Property is in full compliance with such Seller’s Limited Liability Company
Agreement, and no consent or approval of any party is required in connection
with the consummation of this transaction by such Seller.

 

8



--------------------------------------------------------------------------------

8.1.16 Rent. Except as disclosed to the Buyer on the Rent Roll, (a) no tenant
has prepaid rent, or is entitled to any work (not yet performed) or
consideration (not yet given) in connection with the tenancy, (b) Sellers have
not given nor received any written notice of any default or breach under any
Lease which has not been cured, nor, to such Seller’s knowledge, does there
exist any current default or breach on the part of the Sellers, or any tenant
thereunder which has not been cured, and (c) no rebates, rental concessions,
free-rent periods, credits, setoffs or rent reductions relating to any period
after the closing have been given under any Lease, and no tenant is making any
claim against the Seller, the Property or the Project or any portion thereof or
is entitled to or is claiming the same.

8.1.17 Personal Property. The personal property and intangible property sold to
the Buyer hereunder will be conveyed by Buyer free and clear of any liens or
encumbrances, except for liens approved by Buyer. There is no personal property
owned by such Seller necessary for the ownership, operation, use, occupancy,
leasing or management of the Project, used at the Project but located off-site.

8.1.18 Insurance Claims. Such Seller has not received any written notice or
request from any insurance company or board of fire underwriters (or any
organization exercising functions similar thereto) requesting the performance of
any work or alterations with respect to the Project, except those as to which
Sellers have completed remedial action which has been formally accepted as
sufficient by such authority or insurer.

8.1.19 Unrecorded Documents. Such Seller is not a party to any unrecorded or
undisclosed documents which affect title to the Project.

8.1.20 Government Permits. To such Seller’s knowledge, all required governmental
permits, approvals and certificates of occupancy have been obtained for all of
the improvements located at the Project and the Project is operating according
to its intended purpose.

8.1.21 Required Improvements. All water, sewer, gas, electric, telephone and
drainage facilities and other utilities required by law for the operation of the
Project are installed to the property line and are adequate to serve the Project
for its current use. To such Seller’s knowledge, there are no outstanding
permits and connection fees. To such Seller’s knowledge, no fact or condition
exists which would result in the termination of such utility services to the
Project. The Project is an independent unit which does not now rely on any
facilities (other than facilities of municipalities or public utilities) located
on any property that is not part of the Project to fulfill any municipal or
other governmental requirement.

8.1.22 Not a Foreign Person. Such Seller is not a “foreign person” within the
meaning of Sections 1445 and 7701 of the Internal Revenue Code of 1986, as
amended.

8.1.23 Service Agreements. Such Seller has not entered into any service
agreements or equipment leasing contracts relating to the Property or the
Project that will be binding on Buyer, the Property or the Project after the
Closing except for the agreements identified on Schedule 3 attached hereto. The
agreements identified on Schedule 3 attached hereto are in full force and
effect, have not been amended and are free from monetary default or material
non-monetary default.

8.1.24 Employees; No Labor Disputes. Sellers have no employees. Sellers are not
a party to or otherwise bound by any collective bargaining agreements, contracts
or other agreements or understandings with a labor union or labor organization
with respect to the Property or the Project, nor, as of the date hereof, are
Sellers subject to any proceeding asserting that they have committed an unfair
labor practice or seeking to compel Sellers to bargain with any labor union or
labor organization with respect to the Property or the Project, nor is there
pending or, to such Seller’s knowledge, threatened, any labor strike, dispute,
walkout, work stoppage, slow-down or lockout involving the Property or the
Project.

 

9



--------------------------------------------------------------------------------

8.1.25 OFAC Compliance. To each Seller’s knowledge, such Seller is in compliance
with the requirements of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept.
25, 2001) (the “Order”) and other similar requirements contained in the rules
and regulations of the Office of Foreign Assets Control, Department of the
Treasury (“OFAC”) and in any enabling legislation or other Executive Orders or
regulations in respect thereof (the Order and such other rules, regulations,
legislation, or orders are collectively called the “Orders”). Neither such
Seller nor, to such Seller’s knowledge, any direct owner of such Seller is
listed on the Specially Designated Nationals and Blocked Persons List maintained
by OFAC pursuant to the Order and/or on any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of OFAC or pursuant to any other applicable Orders (such lists are collectively
referred to as the “Lists”). To such Seller’s knowledge, neither such Seller nor
any direct owner of such Seller (a) is a person or entity that has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or (b) is owned or controlled by, or acts for or on behalf of, any
person or entity on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.

8.1.26 Loan Documents. Schedule 4-A contains a true and complete list of all of
the loan documents evidencing the Loan (the “Existing Loan Documents”). Such
Existing Loan Documents have not been amended, supplemented or otherwise
modified except as shown on such Schedule 4-A. Such Seller has no obligations or
liabilities to the holder of the Loan or any other party with respect to the
Loan except as set forth in such Existing Loan Documents. The outstanding
principal amount of the Loan and the amount of any cash reserves or escrow
accounts held by the lender or any agent in connection with the Loan is set
forth on Schedule 4-B. There are no defaults under the Existing Loan Documents
that will not be cured or waived at Closing upon modification of the Loan. To
such Seller’s knowledge, no lender is in default under its obligations with
respect to the Loan. Such Seller has delivered or made available to the Buyer
true and complete copies of the Existing Loan Documents.

8.1.27 Survival. The representations and warranties set forth in this
Section 8.1 shall survive for a period of 180 days following the Closing.

8.2 Buyer’s Representations and Warranties. The Buyer represents and warrants to
the Seller as follows:

8.2.1 Authority. The Buyer has all the power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby by the Buyer have been duly authorized by all necessary
action.

8.2.2 Enforceability. This Agreement has been duly executed and delivered by the
Buyer and (assuming due authorization, execution and delivery by the Seller)
constitutes the legal, valid and binding obligation of the Buyer, enforceable
against the Buyer in accordance with its terms.

8.2.3 Survival. The representations and warranties set forth in this Section 8.2
shall survive for a period of 180 days following the Closing.

9. Commissions. Except as provided in the Closing Statement, the parties
mutually warrant and covenant that no brokerage commissions, finder’s fees or
similar commissions or fees shall be due or payable on account of this
transaction. Each party shall indemnify, protect, defend (with legal counsel
acceptable to the other) and hold the other harmless from the claims for such
commission or finder’s fees or similar commissions or fees arising out of the
actions of the indemnifying party, including, without limitation, attorneys’
fees incurred in connection therewith or to enforce this indemnity, which
indemnities shall survive the Close of Escrow.

 

10



--------------------------------------------------------------------------------

10. Indemnification.

10.1 Seller Indemnification. Each Seller shall severally indemnify, defend and
hold the Buyer and each of its affiliates, officers, managers, members, agents,
heirs, successors, attorneys and assigns (collectively, the “Buyer Parties” and
each, a “Buyer Party”), harmless from and against any and all Losses a Buyer
Party may suffer through and resulting from, arising out of, relating to or
caused by the breach of the Seller’s representations, warranties and/or
covenants in this Agreement.

10.2 Buyer Indemnification. The Buyer shall indemnify, defend and hold each
Seller and each of its respective affiliates, officers, managers, members,
agents, heirs, successors, attorneys and assigns (collectively, the “Seller
Parties” and each, a “Seller Party”), harmless from and against any and all
Losses a Seller Party may suffer through and resulting from, arising out of,
relating to or caused by the breach of the Buyer’s representations, warranties
and/or covenants in this Agreement.

11. Mutual Release and Covenant Not to Sue.

11.1 Mutual Release. Each of the Buyer and each Seller, on its own behalf and on
behalf of their respective assigns, successors, estates, affiliates,
subsidiaries, officers, directors, managers, employees, members, representatives
and other agents, if any and as applicable, hereby knowingly, unconditionally,
voluntarily, fully and irrevocably grants this general release and releases,
remises, and forever discharges each of the other party’s present and former
agents, successors, heirs, devisees, members, officers, employees, managers,
representatives, subsidiaries, affiliates, controlling persons and insurers, and
their respective successors and assigns, and all persons acting by, through,
under or in concert with any of them (hereinafter individually and collectively,
the “Released Parties”) of and from any and all liabilities, damages, claims,
demands, debts, taxes, accounts, covenants, promises, contracts, agreements,
obligations, costs, expenses (including, without limitation, attorneys’ fees),
suits, controversies, judgments, actions, inactions, omissions, or causes of
action of every nature, character or description, now accrued or which may
hereafter accrue, without limitation of law, equity or otherwise, that relate to
the acquisition, ownership and operation of the Project (other than the
obligations, representations and warranties set forth in this Agreement), based
in whole or in part on any facts, conduct, activities, transactions, events or
occurrences known or unknown, matured or unmatured, contingent or otherwise,
foreseen or unforeseen, which have or allegedly have existed, occurred,
happened, arisen or transpired (collectively, the “Claims”). The Released
Parties each represent, warrant and covenant that no Claims have been assigned,
expressly, impliedly, by operation of law or otherwise, to any third party. The
foregoing is not intended to limit the parties rights with respect to its
remedies for any breach of a representation, warranty or covenant set forth in
this Agreement.

11.2 Covenant Not to Sue. Each of the Buyer and the Seller, on its own behalf
and on behalf of their respective Released Parties, hereby warrants and
covenants, recognizing that the truth of such warranty and covenant is material
to the above consideration having passed, that none of them shall directly or
indirectly solicit, encourage, consult, advise, support or in any way
participate in the commencement and/or prosecution of any Claims released in
Section 11.1 above against the other Released Parties.

12. General Provisions.

12.1 Interpretation. The use herein of (i) the neuter gender includes the
masculine and the feminine, (ii) the singular number includes the plural,
whenever the context so requires, and (iii) the words I and me include we and us
if Seller is more than one person. Captions in this Agreement are inserted for
convenience of reference only and do not define, describe or limit the scope or
the intent of this Agreement or any of the terms hereof. All exhibits referred
to herein and attached hereto are incorporated by reference. This Agreement
contains the entire agreement between the parties relating to the transactions
contemplated hereby, and all prior or contemporaneous agreements,
understandings, representations and statements, oral or written, are merged
herein.

12.2 Modification. No modification, waiver, amendment, discharge or change of
this Agreement shall be valid unless the same is in writing and signed by the
party against which the enforcement thereof is or may be sought.

 

11



--------------------------------------------------------------------------------

12.3 Cooperation. Buyer and Seller acknowledge that it may be necessary to
execute documents other than those specifically referred to herein to complete
the acquisition of the Property as provided herein. Buyer and Sellers agree to
cooperate with each other by executing such other documents or taking such other
action as may be reasonably necessary to complete this transaction in accordance
with the parties’ intent evidenced in this Agreement.

12.4 Assignment of Agreement. Each Seller shall not assign its rights under this
Agreement without first obtaining Buyer’s written consent, which consent may be
withheld in Buyer’s sole and absolute discretion. No such assignment shall
operate to release the assignor from the obligation to perform all obligations
of Seller hereunder. Buyer shall have the absolute right to assign its rights
and obligations under this Agreement.

12.5 Notices. Unless otherwise specifically provided herein, all notices,
demands or other communications given hereunder shall be in writing and shall be
addressed as follows:

 

If to Buyer:   With a copy to: NW Congress Center Owner LLC   Pircher, Nichols &
Meeks c/o Northwood Investors LLC   900 North Michigan Avenue, Suite 1050 575
Fifth Avenue, 23rd Floor   Chicago, Illinois 60611 New York, NY 10017  
Attention: Real Estate Notices (5080.11/MAB) Attention: Michael O’Shaughnessy  
Telephone: (312) 915-3128 Tel: (212) 573-0844   Email:
realestatenotices@pircher.com E-mail: osh@northwoodinvestors.com  

  (Subject Line: MAB/File No. 5080.11);

 

  mbenjamin@pircher.com

  and a copy to:   Simpson Thacher & Bartlett LLP   425 Lexington Avenue   New
York, New York 10017   Attention: Gregory Ressa, Esq.   Facsimile: (212)
455-7430   Telephone: (212) 455-2502   Email: gressa@stblaw.com If to Seller:  
With a copy to: As Set forth on Schedule 1   Darryl Steinhause   DLA Piper LLP
(US)   4365 Executive Drive, Suite 1100   San Diego, CA 92121   Telephone: (858)
638-6702   Email: darryl.steinhause@dlapiper.com  

Either party may change such address by written notice to Escrow Holder and the
other party. Unless otherwise specifically provided for herein, all notices,
payments, demands or other communications given hereunder shall be deemed to
have been duly given and received (i) upon personal delivery, or (ii) the
immediately succeeding Business Day after deposit with Federal Express or other
similar overnight delivery system. Notices may be given by facsimile or
electronic (e-mail) transmission and shall be deemed given upon the actual
delivery of the same to the party to which they are addressed, and shall be
promptly followed by a hard copy notice by mail as provided above. All notices
that are required or permitted to be given by any party to the other under this
Agreement may be given by such party or its legal counsel, who are hereby
authorized to do so on the party’s behalf.

 

12



--------------------------------------------------------------------------------

12.6 Eminent Domain. If, prior to the Close of Escrow, all of the Project is
taken or appropriated by any public or quasi-public authority under the power of
eminent domain or Seller receives actual notice of any pending or threatened
condemnation proceedings affecting all of the Project, then Buyer may terminate
this Agreement without further liability hereunder. In the event of a partial
taking of the Project or the threatened partial taking of the Project with
respect to which Seller has received actual notice that materially and adversely
affects the ability to operate the Project for the purposes it is currently
operated, then Buyer can elect to either (a) terminate this Agreement, or
(b) purchase the Property with a reduction in the Purchase Price in an amount
equal to the condemnation award received from the condemning authority with
respect to the Property. In the event of a threatened taking or a lack of
finality of any proceedings to determine the award in an actual taking, Escrow
shall close and Seller shall assign to Buyer its interest in any condemnation
award with respect to the Property made by the governmental entity.

12.7 Loss or Damage. Buyer shall have no right to terminate this Agreement in
the event of any loss or damage to the Project, provided that Buyer shall have
the right to receive an assignment of any insurance proceeds received by Seller
with respect to such loss upon the Close of Escrow; provided, however, if
required by any lender for the Project, such proceeds will be used to repair the
Project. The parties acknowledge and agree in no event shall the Close of Escrow
be extended due to any such loss or damage. Notwithstanding the foregoing, the
assignment of any insurance proceeds as provided herein shall not include any
proceeds received for items not related to the physical condition of the
Project, such as proceeds from Seller’s business interruption insurance, if any.

12.8 Periods of Time. All time periods referred to in this Agreement include all
Saturdays, Sundays and state or United States holidays, unless Business Days are
specified, provided that if the date or last date to perform any act or give any
notice with respect to this Agreement falls on a Saturday, Sunday or state or
national holiday, such act or notice may be timely performed or given on the
next succeeding Business Day.

12.9 Counterparts. This Agreement may be executed in counterparts, all of which
when taken together shall be deemed fully executed originals.

12.10 Attorneys’ Fees. If either party commences litigation for the judicial
interpretation, enforcement, termination, cancellation or rescission hereof, or
for damages (including liquidated damages) for the breach hereof against the
other party, then, in addition to any or all other relief awarded in such
litigation, the prevailing party therein shall be entitled to a judgment against
the other for an amount equal to reasonable attorneys’ fees and court and other
costs incurred.

12.11 Several Liability. Each Seller shall be severally liable for its
obligations under this Agreement.

12.12 Choice of Law. This Agreement shall be construed and enforced in
accordance with internal the laws of the State of Illinois, without regard to
conflict of laws principles.

12.13 Time. Time is of the essence to this Agreement.

12.14 Third Party Beneficiaries. Buyer and Sellers do not intend to benefit any
party that is not a party to this Agreement and no such party shall be deemed to
be a third party beneficiary of this Agreement or any provision hereof.

12.15 Severability. If any term, covenant, condition, provision or agreement
herein contained is held to be invalid, void or otherwise unenforceable by any
court of competent jurisdiction, such fact shall in no way affect the validity
or enforceability of the other portions of this Agreement.

 

13



--------------------------------------------------------------------------------

12.16 Election to Effect an Internal Revenue Code Section 1031 Exchange.
Notwithstanding Section 12.4, in the event a Seller so elects, Buyer agrees to
allow Seller to assign its rights under this Agreement to a qualified
intermediary in effecting a tax-deferred exchange under Internal Revenue Code
Section 1031, as amended. If a Seller elects to effect a tax-deferred exchange,
Buyer agrees to execute revised or additional escrow instructions, documents,
agreements, or instruments to effect the exchange, provided that Seller shall
hold Buyer harmless from any additional costs, expenses, fees or liabilities
resulting from such exchange, and, the Closing shall not be delayed, as a result
of the exchange.

12.17 Binding Agreement. Subject to any limitation on assignment set forth
herein, all terms of this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties hereto and their respective legal
representatives, successors and assigns.

12.18 ARBITRATION OF DISPUTES.

12.18.1 ALL CLAIMS SUBJECT TO ARBITRATION. ANY DISPUTE, CONTROVERSY OR OTHER
CLAIM ARISING UNDER, OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, OR ANY AMENDMENT THEREOF, OR THE BREACH OR
INTERPRETATION HEREOF OR THEREOF, SHALL BE DETERMINED AND SETTLED BY BINDING
ARBITRATION IN CHICAGO, ILLINOIS IN ACCORDANCE WITH APPLICABLE ILLINOIS LAW AND
THE RULES AND PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION. THE PREVAILING
PARTY SHALL BE ENTITLED TO AN AWARD OF ITS REASONABLE COSTS AND EXPENSES
INCLUDING BUT NOT LIMITED TO ATTORNEY’S FEES. ANY AWARD RENDERED THEREIN SHALL
BE FINAL AND BINDING ON EACH AND ALL OF THE PARTIES THERETO AND THEIR PERSONAL
REPRESENTATIVES, AND JUDGMENT MAY BE ENTERED THEREON IN ANY COURT OF COMPETENT
JURISDICTION.

12.18.2 WAIVER OF LEGAL RIGHTS. BY INITIALING IN THE SPACE BELOW, THE PARTIES
ACKNOWLEDGE AND AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN
THIS ARTICLE DECIDED BY NEUTRAL ARBITRATION AS PROVIDED UNDER ILLINOIS LAW AND
THAT THEY ARE KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WAIVING ANY RIGHTS THEY
MAY POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR BY JURY TRIAL. THE
PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THEY ARE WAIVING THEIR JUDICIAL
RIGHTS TO DISCOVERY AND APPEAL EXCEPT TO THE EXTENT SUCH RIGHTS ARE SPECIFICALLY
INCLUDED IN THIS SECTION. IF EITHER PARTY REFUSES TO SUBMIT TO ARBITRATION AFTER
EXECUTION OF THIS AGREEMENT AND INITIALING BELOW, SUCH PARTY MAY BE COMPELLED TO
ARBITRATE UNDER APPLICABLE ILLINOIS LAW. EACH PARTY’S AGREEMENT TO THIS SECTION
IS VOLUNTARY. THE PARTIES HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO
SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THIS SECTION TO NEUTRAL
ARBITRATION.

12.19 Limitation of Liability. No present or future partner, member, director,
officer, shareholder, employee, advisor, affiliate or agent of or in Buyer or
any affiliate of Buyer shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or in connection with the provisions of this Agreement, or
any amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and Seller and its successors and assigns and, without
limitation, all other persons and entities, shall look solely to Buyer’s assets
for the payment of any claim or for any performance, and Seller hereby waives
any and all such personal liability. For purposes of this Paragraph 12.19, no
negative capital account or any contribution or payment obligation of any
partner or member in Buyer shall constitute an asset of Buyer. The limitations
of liability contained in this paragraph are in addition to, and not in
limitation of, any limitation on liability applicable to Buyer provided
elsewhere in this Agreement or by law or by any other contract, agreement or
instrument.

 

14



--------------------------------------------------------------------------------

12.20 Definitions.

“Business Day” means any day other than a Saturday or Sunday or legal holiday in
the State of Illinois.

“Bill of Sale and General Assignment” means the Bill of Sale and General
Assignment executed by the Buyer and each Seller.

“Cash” shall mean (i) currency of the United States of America, (ii) cashier’s
check(s) currently dated and payable to Escrow Holder or a Seller, as required
under this Agreement, drawn and paid through a United States banking or savings
and loan institution, tendered to Escrow Holder or a Seller, as required under
this Agreement, or (iii) an amount credited by wire transfer to Escrow Holder’s
or a Seller’s bank account, as required under this Agreement.

“Close of Escrow” means the consummation of the purchase of the Property by
Buyer or Buyer’s assignee from Sellers and the recordation of each of the
Special Warranty Deeds in accordance with this Agreement.

“Closing Date” means the date that this Agreement has been fully executed by
Buyer and each of the Sellers.

“County Recorder” means the Recorder in the County where the Project is located.

“Effective Date” means the date that this Agreement has been fully executed by
Buyer and each of the Sellers. Escrow Holder is instructed to insert the
Effective Date on page one of this Agreement.

“Escrow” means the escrow opened by Escrow Holder pursuant to the terms of this
Agreement.

“Escrow Holder” means First American Title Insurance Company.

“Leasing Costs” shall mean, with respect to a particular Lease, all capital
costs, expenses incurred for capital improvements, equipment, painting,
decorating, partitioning and other items to satisfy the initial construction
obligations of the landlord under such Lease (including any expenses incurred
for architectural or engineering services in respect of the foregoing), “tenant
allowances” in lieu of or as reimbursements for the foregoing items, payments
made for purposes of satisfying or terminating the obligations of the tenant
under such Lease to the landlord under another lease (i.e., lease buyout costs),
costs of base building work, free rent and other similar inducements, relocation
costs, temporary leasing costs, leasing commissions, brokerage commissions,
legal, design and other professional fees and costs, in each case, to the extent
the landlord is responsible for the payment of such cost or expense.

“Losses” means all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
rulings, damages, dues, penalties, fines, costs, amounts paid in settlement,
liabilities (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), obligations, taxes, liens,
losses, expenses, and fees, including court costs and reasonable attorneys’ fees
and expenses.

“Opening of Escrow means the date upon which Escrow Holder signs the Consent of
Escrow Holder attached hereto.

“Purchase Price” shall mean the amount calculated by multiplying (a) Ninety Five
Million Dollars ($95,000,000), by (b) the Total Sale Percentage.

 

15



--------------------------------------------------------------------------------

“Special Warranty Deed” shall mean the Special Warranty Deed executed by each
Seller.

“Tenants in Common” means all persons holding an undivided interest in the
Project from time to time, including each of the Sellers.

“Title Company” means First American Title Insurance Company.

“Total Sale Percentage” shall have the meaning set forth on Schedule 1 hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

BUYER:

NW Congress Center Owner LLC,

a Delaware limited liability company

By:  

NW Congress Center LLC,

a Delaware limited liability company,

its sole member

  By:  

NW Congress Center Manager LLC,

a Delaware limited liability company,

its Managing Member

    By:   /s/ Khaied Kudsi     Name:   Khaied Kudsi     Title:   Managing
Director

Dated:                                          
                                   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

SELLER:

NNN CONGRESS CENTER, LLC, a Delaware

limited liability company

By:  

NNN CONGRESS CENTER MEMBER, LLC, a

Delaware limited liability company, its sole

member

  By:  

Triple Net Properties, LLC, a Virginia limited

liability company, its Manager

    By:   /s/ Todd A. Mikles       Todd A. Mikles, President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

SELLER:

GREIT CONGRESS CENTER, LLC, a Delaware

limited liability company

By:   GREIT CONGRESS CENTER MEMBER, LLC, a Delaware limited liability company,
its sole member   By:   GREIT Liquidating Trust, a Maryland trust, its sole
member     By:   /s/ Gary T. Wescombe       Gary T. Wescombe, Trustee



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

SELLER: NNN CONGRESS CENTER 1, LLC, a Delaware limited liability company By:  
NNN CONGRESS CENTER MEMBER 1, LLC, a Delaware limited liability company, its
sole member   By:   Edge Hill Realty, LLC, a New York limited liability company,
its sole member     By:   /s/ Edward Henkin       Edward Henkin, its Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

SELLER: NNN CONGRESS CENTER 6, LLC, a Delaware limited liability company By:  
NNN CONGRESS CENTER MEMBER 6, LLC, a Delaware limited liability company, its
sole member   By:   /s/ Pat McRoberts     Pat McRoberts, its sole member



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

SELLER: NNN CONGRESS CENTER 8, LLC, a Delaware limited liability company By:  
NNN CONGRESS CENTER MEMBER 8, LLC, a Delaware limited liability company, its
sole member   By:   /s/ Ronald E. Rosden     Ronald E. Rosden, as Trustee for
the Ronald E. Rosden Living Trust, its sole member



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

SELLER: NNN CONGRESS CENTER 11, LLC, a Delaware limited liability company By:  
NNN CONGRESS CENTER MEMBER 11, LLC, a Delaware limited liability company, its
sole member   By:   /s/ John E. Mathwig     John E. Mathwig, as Trustee for the
VJM Trust, its sole member



--------------------------------------------------------------------------------

CONSENT OF ESCROW HOLDER

The undersigned Escrow Holder hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Holder under said Agreement and (iii) be bound by said
Agreement in the performance of its duties as Escrow Holder; provided, however,
the undersigned shall have no obligations, liability or responsibility under any
amendment to said Agreement unless and until the same shall be accepted by the
undersigned in writing.

Dated:                                  (the “Opening of Escrow”)

 

FIRST AMERICAN TITLE INSURANCE COMPANY (“Escrow Holder”) By:      Its:    



--------------------------------------------------------------------------------

LIST OF SCHEDULES/EXHIBITS

 

Schedule 1

   Seller/% Undivided Interest/Allocable Purchase Price

Schedule 2

   Leasing Costs

Schedule 3

   Service Agreements

Schedule 4-A

   List of Existing Loan Documents

Schedule 4-B

   Outstanding Principal Balance of Loan/Cash Reserves/Escrow Accounts

Schedule 8.1.9(a)

   Rent Roll

Schedule 8.1.9(b)

   List of Leases

Exhibit “A”

   Legal Description of the Project



--------------------------------------------------------------------------------

Schedule 1

Seller/% Undivided Interest/Allocable Purchase Price1

 

Seller

   Undivided     Allocable Share        Interest     of Purchase Price  

NNN Congress Center, LLC, a Delaware limited liability company

     28.879 %    $ 27,435,050   

GREIT—Congress Center, LLC, a Delaware limited liability company

     30.000 %    $ 28,500,000   

NNN Congress Center 1, LLC, a Delaware limited liability company

     4.500 %    $ 4,275,000   

NNN Congress Center 6, LLC, a Delaware limited liability company

     1.750 %    $ 1,662,500   

NNN Congress Center 8, LLC, a Delaware limited liability company

     1.875 %    $ 1,781,250   

NNN Congress Center 11, LLC, a Delaware limited liability company

     4.000 %    $ 3,800,000      

 

 

   

 

 

 

Total Sale Percentage

     71.004 %   

Purchase Price

     $ 67,453,800   

 

1 

Note that each Seller’s pro rata portion or pro rata share shall be calculated
by dividing its Allocable Share of Purchase Price by the Purchase Price.



--------------------------------------------------------------------------------

Schedule 2

Leasing Costs

 

Tenant Improvement—GSA/Secret Service

   $ 493,384.00   

Tenant Improvement—Institute of Food Technology

   $ 130,000.00   

Tenant Improvement—RLI Insurance Company

   $ 23,000.00   

Tenant Improvement—AZKO Nobel

   $ 676,035.00   



--------------------------------------------------------------------------------

Schedule 3

Service Agreements

 

Lee Quigley

  Metal Maintenance Services   9/1/2010

Concierge Unlimited Inc.

  Concierge Service   1/1/2010

Fujitech America, Inc.

  Elevator Preventative Maintenance   5/1/2008

Interactive Building Solutions

  Building Automation System Services   5/1/2011

Hudson Energy Services, LLC

  Alternative Retail Electric Supplier   4/26/2011



--------------------------------------------------------------------------------

Schedule 4-A

List of Existing Loan Documents

Loan Agreement

Secured Promissory Note (Note A)

Secured Promissory Note (Note B)

Secured Promissory Note (Note C)

Mortgage and Security Agreement

Assignment of Leases and Rents

Environmental Indemnity Agreement

Guaranty

Manager’s Consent and Subordination of Management Agreement

Assignment of Licenses, Permits and Contracts

Cash Management Agreement

Property Reserves Agreement

Deposit Control Agreement



--------------------------------------------------------------------------------

Schedule 4-B

Outstanding Principal Balance of Loan/Cash Reserves/Escrow Accounts

Outstanding Principal Balance of Existing Loan: $89,231,641



--------------------------------------------------------------------------------

Schedule 8.1.9(a)

Rent Roll

(see attached)



--------------------------------------------------------------------------------

Building:

119301

 

Congress Center

525 W. Van Buren Street

Chicago, IL 60607

 

Daymark Realty Advisors

RENT ROLL

Congress Center

 

Page: 1

Date: 10/1/2012

Time: 11.33 AM

Report Date:

Month:

 

9/30/2012

September 2012

  CERTIFIED  

 

                                                                             
                                            GLA     Lease     Mo.          

Current Month Charges

  Rent Increases     Lease   Security      

Unit

 

Tenant Name

  Status     SF     Start     End     Remain     Date    

Type

  Rent     Ann. Rent     Per SF     Freq   Date     Amount     Ann. Per SF    
Type   Deposit     Comments

ANT

  Abovenet Communications, INC     Current        0        01/01/11       
12/31/13        15        01/01/11      Rent     1,000.00        12,000.00     
  0.00                                   

 

 

   

 

 

   

 

 

                                Total     1,000.00        12,000.00        0.00
                

100

  Management Office     Current        1,291        01/01/03        01/31/03   
    -116                        UNSP    

110

  Bakery Garden Cafe     Current        1,221        11/01/05        10/31/15   
    37        11/01/11      Mo. Base Rent Charge.     2,806.27        33,675.24
       27.58              NNN     5,291.00                      01/01/12     
CAM Charge     717.19        8,606.28        7.05                               
  01/01/12      Insurance Charge     20.77        249.24        0.20           
                      01/01/12      Monthly Property Tax     657.59       
7,691.08        6.46                                   

 

 

   

 

 

   

 

 

                                Total     4,201.82        50,421.84        41.30
                

125

  Gateway News stand     Current        600        12/01/02        03/31/13     
  8        12/01/07      Mo. Base Rent Charge     2,012.50        24,150.00     
  40.25          04/01/13        2,012.50        40.25      NNN     7,000.00   
                  01/01/12      CAM Charge     352.43        4,228.18       
7.05                                  01/01/12      Insurance Charge     10.21
       122.52        0.20                                  01/01/12      Monthly
Property Tax     323.14        3,877.68        6.46                             
     

 

 

   

 

 

   

 

 

                                Total     2,698.28        32,378.38        53.97
                

200

  Vacant       33,629            0                           

300

  Vacant       14,323            0                           

320

  Towers Watson & Co.     Current        3,586        05/01/07        11/30/12
       2        06/01/12      Mo. Sale Rent Charge     5,889.31        70,671.72
       19.71          12/01/12        5,889.31        18.71      NNN    
20,165.27                      01/01/12      CAM Charge     2,103.22       
25,238.84        7.04                                  01/01/12      Insurance
Charge     60.91        730.92        0.20                                 
01/01/12      Monthly Property Tax     1,928.42        23,141.04        6.45   
                               

 

 

   

 

 

   

 

 

                                Total     9,981.86        119,782.32       
33.40                 

350

  RLI Inc Co.     Current        15,383        05/01/03        10/31/18       
73        11/01/11      Mo. base Rent Charge     23,768.74        285,200.88   
    18.54          11/01/12        24,484.61        19.10      NNN     24,356.42
                     01/01/12      CAM Charge     9,035.71        108,428.52   
    7.05          11/01/13        26.215.30        19.67                       
  01/01/12      Insurance Charge     281.67        3,140.04        0.20         
11/01/14        25,971.63        20.26                          01/01/12     
Monthly Property Tax     8,284.78        99,417.36        6.46          11/01/15
       26,753.60        20.87                           

 

 

   

 

 

   

 

 

                                Total     41,348.90        495,186.80       
32.26          11/01/16        27,548.39        21.49                           
          11/01/17        28,381.64        22.14         

400

  GSA/IRS GS-05B-17795     Current        26,080        04/01/11        03/31/21
       102        04/01/12      Mo. Base Rent Charge     76,354.20       
918,250.40        32.03          04/01/13        77,407.20        33.00     
Gross                      

 

 

   

 

 

   

 

 

                                Total     76,354.20        916,250.40       
32.63          04/01/14        78,483.60        33.54                           
          04/01/15        79,583.40        34.01                               
      04/01/16        80,730.00        34.50                                   
  04/01/17        81,876.60        34.99                                     
04/01/18        80,285.40        34.31                                     
04/01/19        81,525.60        34.84                                     
04/01/20        82,765.80        35.37         

 



--------------------------------------------------------------------------------

Building:

119301

 

Congress Center

525 W. Van Buren Street

Chicago, IL 60607

 

Daymark Realty Advisors

RENT ROLL

Congress Center

 

Page: 2

Date: 10/1/2012

Time: 11.33 AM

Report Date:

Month:

 

9/30/2012

September 2012

  CERTIFIED  

 

                                                                             
                                            GLA     Lease     Mo.          

Current Month Charges

    Rent Increases     Lease   Security    

Unit

 

Tenant Name

  Status     SF     Start     End     Remain     Date    

Type

  Rent     Ann. Rent     Per SF     Freq     Date     Amount     Ann. Per SF    
Type   Deposit   Comments

450

  Vacant       5,393            0                           

500

  GSA/DOJ.     Current        33,473        11/29/11        11/28/21        110
       11/29/11      Mo. Base Rent Charge     111,410.04        1,336,920.48   
    39.84          12/01/12        112,804.75        40.44                     
     

 

 

   

 

 

   

 

 

                                Total     111,410.04        1,336,920.48       
39.84          12/01/13        114,199.45        40.94                         
            12/01/14        115,594.16        41.44                             
        12/01/15        116,988.87        41.94                                 
    12/01/16        88,815.03        31.84                                     
12/01/17        90,209.74        32.34                                     
12/01/18        91,604.44        32.84                                     
12/01/19        92,999.15        33.34                                     
12/01/20        94,393.85        33.84         

600

  GSA/ATF     Current        33,260        03/01/03        02/28/13        5   
    03/01/12      Mo. Base Rent Charge     131,870.47        1,581,845.64       
47.58          03/01/13        131,820.47        47.58      Gross              
      09/01/08      Property Tax (Annual)     1.00        1.00        0.00     
  Anl                                 

 

 

   

 

 

   

 

 

                                Total     131,821.47        1,581,845.64       
47.56                 

700

  GSA/SS     Current        9,680        04/28/02        04/25/22        115   
    07/26/12      Mo. Base Rent Charge     27,642.70        334,112.40       
34.52          04/26/13        28,329.75        35.12      GROSS                
    09/01/08      Property Tax (Annual)     1.00        1.00        0.00       
Anl        04/28/14        28,813.75        35.72                           

 

 

   

 

 

   

 

 

                                Total     27,843.70        334,113.40       
34.52          04/26/15        29,297.75        36.32                           
          04/26/16        29,781.75        36.92                               
      04/26/17        30,265.75        37.52                                   
  04/26/18        30,749.75        39.12                                     
04/26/19        29,957.78        37.14                                     
04/26/20        30,441.78        37.74                                     
04/26/21        30,925.78        38.34         

701

  GSA/DOJ.     Current        16,607        11/29/11        11/28/21        110
       11/29/11      Mo. Base Rent Charge     55,274.00        663,288.00       
39.94          12/01/12        55,965.95        40.44                           

 

 

   

 

 

   

 

 

                                Total     55,274.00        663,288.00       
39.94          12/01/13        56,857.91        40.94                           
          12/01/14        57,349.87        41.44                               
      12/01/15        58,041.83        41.94                                   
  12/01/16        44,063.91        31.84                                     
12/01/17        44,755.87        32.34                                     
12/01/18        45,447.82        32.84                                     
12/01/19        46,139.78        33.34                                     
12/01/20        46,831.74        33.84         

702

  Vacant       59            0                           

710

  GSA/ATF     Current        3,998        03/01/03        02/28/13        5     
  03/01/12      Mo. Base Rent Charge     15,845.41        190,144.92       
47.58          03/01/13        15,845.41        47.58      Gross                
     

 

 

   

 

 

   

 

 

                                Total     15,845.41        190,144.92       
47.58                 

800

  GSA/SS     Current        33,260        04/26/02        04/25/22        115   
    07/25/12      Mo. Base Rent Charge     95,666.13        1,147,993.56       
34.52          04/26/13        97,339.60        35.12      GROSS                
    Total     95,666.13        1,147,993.56        34.52          04/26/14     
  99,002.60        35.72                                      04/26/15       
103,665.60        36.32                                      04/26/I6       
102,328.60        36.92                                      04/26/17       
103,991.60        37.52                                      04/26/18       
105,654.60        38.12                                      04/26/19       
102,933.44        37.14                                      04/26/20       
104,596.44        97.74                                      04/26/21       
106,259.44        38.34         



--------------------------------------------------------------------------------

Building:

119301

 

Congress Center

525 W. Van Buren Street

Chicago, IL 60607

 

Daymark Realty Advisors

RENT ROLL

Congress Center

 

Page: 3

Date: 10/1/2012

Time: 11:33 AM

Report Date:

Month:

 

9/30/2012

September 2012

  CERTIFIED  

 

                                                                             
                                            GLA     Lease     Mo.          

Current Month Charges

  Rent Increases     Lease     Security      

Unit

 

Tenant Name

  Status     SF     Start     End     Remain     Date    

Type

  Rent     Ann. Rent     Per SF     Freq   Date     Amount     Ann. Per SF    
Type     Deposit     Comments

900

  GSA/SS     Current        33,260        04/26/02        04/25/22        115   
    07/26/12     

Mo. Base Rent

Charge

    95,866.13        1,147.993.56        34.52          04/28/13       
97,939.60        35.12        GROSS                         

 

 

   

 

 

   

 

 

                                Total     95,866.13        1,147.993.56       
34.52          04/26/14        99,002.60        35.72                           
          04/28/15        100,665.60        38.32                               
      04/28/16        102,328.60        36.92                                   
  04/28/17        103,991.50        37.52                                     
04/28/18        105,654.60        38.12                                     
04/26/19        102,933.44        37,14                                     
04/26/20        104,596.44        37.74                                     
04/26/21        106,259.44        38.34         

1000

  Institute of Food Technology     Current        26,000        04/01/02       
03/31/17        54        04/01/12      Mo. Base Rent Charge     57,416.67     
  689,000.04        26,50          04/01/13        59,500.00        27.00       
NNN                        01/01/12      CAM Charge     15,271.96       
183,263.52        7.05          04/01/14        59,583.33        27.60         
LOC: 45,820.00                      O6/01/08      Monthly Elec Reimbursm    
300.00        3,600.00        0.14          04/01/15        60,666.67       
28.00                          01/01/12      Insurance Charge     442.27       
5,307.24        0.20          04/01/16        61,750.00        28.50           
              01/01/12      Monthly Property Tax     14,002.76        168,033.12
       6.46          04/01/17        61.750.00        28.50                     
     

 

 

   

 

 

   

 

 

                                Total     87,433.66        1,049.203.92       
40.35                 

1010

  Vacant       8,798            0                           

1100

  Vacant       33,630            0                           

1200

  North American Co. Life and He.     Current        33,630        03/01/02     
  02/28/22        113        07/01/12      Mo. Base Rent Charge     48,847.58   
    586.170.96        17,43          07/01/13        50,445.00        18.00     
  NNN                        07/01/12      CAM Charge     23,986.84       
287,842.08        8.56          07/01/14        51,846.25        18.50         
                03/01/12      Monthly Elec Reimbursm     150.00        1,800.00
       0.05          07/01/15        53.247.50        19.00                     
    07/01/12      Insurance Charge     711.62        8,539.44        0.25       
  07/01/16        54,648.75        18.50                          07/01/12     
Monthly Property Tax     22,530.63        270,367.56        8.04         
07/01/17        56.050.00        20.00                          03/01/12     
Parking Income     1,440.00        17,280.00        0.51          07/01/18     
  57,451.25        20.50                           

 

 

   

 

 

   

 

 

                                Total     97,666.67        1,172,000.04       
34.85          07/01/19        58,852.50        21.00                           
          07/01/20        60,253.75        21,50                               
      07/01/21        61,655.00        22.00         

1300

  North American Co. Life and He.     Current        7,977        03/01/02     
  02/28/22        113        07/01/12      Mo. Base Rent Charge     11,586.60   
    139,039.20        17.43          07/01/13        11.965.50        18.00     
  NNN                         

 

 

   

 

 

   

 

 

                                Total     11,586.60        139,039.20       
17.43          07/01/14        12,020.38        18.08                           
          07/01/15        12,630.25        19.00                               
      07/01/16        12,962.63        19.50                                   
  07/01/17        13,295.00        20.00                                     
07/01/18        13,627.38        20.50                                     
07/01/19        13,959.75        21.00                                     
07/01/20        14.292.13        21.50                                     
07/01/21        14,624.50        22.00         

1310

  Vacant       8,594            0                           

1325

  Vacant       2,251            0                           

1350

  Vacant       15,808            0                           

1402

  Vacant       2,252            0                           

1410

  Akzo Nobal, Inc.     Current        22,878        01/01/04        12/31/19   
    87        01/01/12      Mo. Base Rent Charge     47,662.50        571,950.00
       25.00                 



--------------------------------------------------------------------------------

Building:

119301

 

Congress Center

525 W. Van Buren Street

Chicago, IL 60607

 

Daymark Realty Advisors

RENT ROLL

Congress Center

 

Page: 4

Date: 10/1/2012

Time: 11:33 AM

Report Date:

Month:

 

9/30/2012

September 2012

  CERTIFIED  

 

                                                                             
                                            GLA     Lease     Mo.          

Current Month Charges

  Rent Increases     Lease     Security      

Unit

 

Tenant Name

  Status     SF     Start     End     Remain     Date    

Type

  Rent     Ann. Rent     Per SF     Freq   Date     Amount     Ann. Per SF    
Type     Deposit     Comments                 03/01/12      CAM Charge    
53,119.13        637,429.56        27.86                                 
06/01/08      Monthly Elec Reimbursm     600.00        7,200.00        0.31     
                            03/01/12      Insurance Charge     1,538.31       
18,459.72        0.81                                  03/01/12     
Monthly Property Tax     48,704.56        584,454.72        25.55               
                  02/01/04      Parking Income     300.00        3,600.00       
0.16                                   

 

 

   

 

 

   

 

 

                               

Total

    151,924.50        1,823,094.00        79.69                                 
            01/01/13        48,615.75        25.50                             
        01/01/14        41,943.00        22.00                                 
    01/01/15        42,896.25        22.50                                     
01/01/16        43,849.50        23.00                                     
01/01/17        44,802.75        23.50                                     
01/01/18        45,756.00        24.00                                     
01/01/19        46,709.25        24.50                                     
01/01/13        48,615.75        -25.50                                         
  NNN                                            Gross Rent
abatement
for CArn.
Insurance
and Tax
not
included
for years
2011-2013

1450

  Travis/Pedorsen and Associates     Current        8,539        02/01/04       
01/31/14        16        02/01/12      Mo. Base Rent Charge     17,433.79     
  209,05.48        24.60          02/01/13        17,789.59        25.00       
NNN        Per Lease
Admin.
LOC we
hold
47,000.00
but
required
only
45,000.00.                 01/01/12     

CAM Charge

    4,636.05        58,752.72        6.68          02/01/14        17,789.58   
    25.00          LOC: 0.00                      01/01/12     

Insurance Charge

    145.25        1,743.00        0.20                                  01/01/12
    

Monthly Property Tax

    4,598.83        55,185.96        8.48                                   

 

 

   

 

 

   

 

 

                               

Total

    27,073.93        324.887.16        38.05                 

1500

  Akzo Nobel, Inc.     Current        33,630        01/01/04        12/31/19   
    87        01/01/12      Mo. Base Rent Charge     70,082.50        840,750.00
       25.00          01/01/13        71,483.75        25.50        NNN         
               

 

 

   

 

 

   

 

 

                               

Total

    70,062.60        840,760.00        25.00          01/01/14        61,655.00
       22.00                                      01/01/15        63,058.25     
  22.50                                      01/01/16        64,457.50       
23.00                                      01/01/17        65,858.75       
23.50                                      01/01/18        87,260.00       
24.00                                      01/01/19        68,661.25       
24.50                                      01/01/13        -71,483.75       
-25.50         

1600

  Akzo Nobel, Inc.     Current        33,630        01/01/04        12/31/19   
    87        01/01/12      Mo. Base Rent Charge     70,062.50        840,750.00
       25.00          01/01/13        71,463.75        25.50        NNN         
               

 

 

   

 

 

   

 

 

                                Total     70,062.50        840,750.00       
25,00          01/01/14        61,855.00        22.00                           
          01/01/15        63,056.25        22.50                               
      01/01/18        64,457.50        23.00                                   
  01/01/17        65,858.75        23.50                                     
01/01/18        67,260.00        24.00                                     
01/01/19        68,881.25        24.50                                     
01/01/13        -71,483.75        -25.50         



--------------------------------------------------------------------------------

Building:

119301

 

Congress Center

525 W. Van Buren Street

Chicago, IL 60607

 

Daymark Realty Advisors

RENT ROLL

Congress Center

 

Page: 5

Date: 10/1/2012

Time: 11:33 AM

Report Date:

Month:

 

9/30/2012

September 2012

  CERTIFIED  

 

                                                                             
                                            GLA     Lease     Mo.          

Current Month Charges

  Rent Increases     Lease     Security    

Unit

 

Tenant Name

  Status     SF     Start     End     Remain     Date    

Type

  Rent     Ann. Rent     Per SF     Freq   Date     Amount     Ann. Per SF    
Type     Deposit   Comments

DROP BOX

  United Parcel Service     Current        0        05/01/02        05/31/99   
    1,040        10/01/10      Mo. Base Rent Charge     27.50        330.00     
  0.00                LIC                         

 

 

   

 

 

   

 

 

                                Total     27.50        330.00        0.00       
         

MEZAKZO

  Akzo Nobel, Inc.     Current        816        01/01/04        12/31/13       
15        01/01/12      Storage Rent Charge     1,156.00        13,872.00       
17.00          01/01/13        1,190.00        17.50        STO                 
       

 

 

   

 

 

   

 

 

                                Total     1,158.00        13,872.00        17.00
         01/01/14        1,190.00        17.50         

MEZZ

  Vacant       1,813            0                           

Mezzanine

  Vacant       15,544            0                           

SQFTADJ

  Square Footage Adjustment       4,893            0                           

 

TOTAL    Square Footage  

Occupied:

     380,799         73.25 % 

Leased/Unoccupied:

     0         0.00 % 

Vacant:

     139,092         26.75 % 

Total Building:

     519,891         100.00 % 

Sq Footage Adjustment

     4,893      

Total Bldg @ Acquisition

     524,784      

Charge Summary

 

CAM Charge

     109,482.54   

Rent-Air Space Antenna

     1,000.00   

Monthly Elec Reimbursm

     1,050.00   

Insurance Charge

     3,191.01   

Mo. Base Rent Charge

     967,453.54   

Monthly Property Tax

     101,030.71   

Parking Income – Other

     1,740.00   

Storage Rent Charge

     1,156.00   

Property Tax (Annual)

     2.00      

 

 

 

Total

     1,188,105.80   



--------------------------------------------------------------------------------

Property:   Congress Center  

Daymark Realty Advisors

RENT ROLL

 

Page: 6

Date: 10/1/2012

Report Date:

Month:

 

9/30/2012

September 2012

 

Congress Center

CERTIFIED

 

Time: 11:34 AM

 

                                                                             
                                          GLA   Lease   Mo.      

Current Month Charges

  Rent Increases   Lease   Security    

Unit

 

Tenant Name

  Status   SF   Start   End   Remain   Date  

Type

  Rent   Ann. Rent   Per SF   Freq   Date   Amount   Ann. Per SF   Type  
Deposit   Comments

 

TOTAL    Square Footage  

Occupied:

     380,798         73.25 % 

Leased/Unoccupied:

     0         0.00 % 

Vacant:

     139,092         26.75 % 

Total Building:

     518,891         100.00 % 

Sq Footage Adjustment

     4,893      

Total Bldg @ Acquisition:

     524,784      

Charge Summary

 

CAM Charge

     109,482.54   

Rent-Air Space Antenna

     1,000.00   

Monthly Elec Reimbursm

     1,050.00   

Insurance Charge

     3,181.01   

Mo. Base Rent Charge

     987,453.54   

Monthly Property Tax

     101,030.71   

Parking Income – Other

     1,740.00   

Storage Rent Charge

     1,156.00   

Property Tax (Annual)

     2.00      

 

 

 

Total

     1,185,105.80   



--------------------------------------------------------------------------------

  Grand Total  

Daymark Realty Advisors

RENT ROLL

 

Page: 7

Date: 10/1/2012

Report Date:

Month:

 

9/30/2012

September 2012

  CERTIFIED  

Time: 11:34 AM

 

                                                                             
                                          GLA   Lease   Mo.      

Current Month Charges

  Rent Increases   Lease   Security    

Unit

 

Tenant Name

  Status   SF   Start   End   Remain   Date  

Type

  Rent   Ann. Rent   Per SF   Freq   Date   Amount   Ann. Per SF   Type  
Deposit   Comments

 

TOTAL    Square Footage  

Occupied:

     380,799         73.25 % 

Leased/Unoccupied:

     0         0.00 % 

Vacant

     139,092         26.75 % 

Total Building:

     519,891         100.00 % 

Sq Footage Adjustment

     4,893      

Total Bldg @ Acquisition:

     524,784      

Charge Summary

 

CAM Charge

     109,482.54   

Rent-Air Space Antenna

     1,000.00   

Monthly Elec Reimburse

     1,050.00   

Insurance Charge

     3,191.01   

Mo. Base Rent Charge

     967,453.54   

Monthly Property Tax

     101,030.71   

Parking Income - Other

     1,740.00   

Storage Rent Charge

     1,156.00   

Property Tax (Annual)

     2.00      

 

 

 

Total

     1,188,105.80   

 

Certified Christine Gray OCT 01 2012 /s/ Christine Gray Signature



--------------------------------------------------------------------------------

  Grand Total  

Daymark Realty Advisors

RENT ROLL

 

Page: 7

Date: 10/1/2012

Report Date:

Month:

 

9/30/2012

September 2012

  CERTIFIED  

Time: 11:34 AM

 

                                                                             
                                          GLA   Lease   Mo.      

Current Month Charges

  Rent Increases   Lease   Security    

Unit

 

Tenant Name

  Status   SF   Start   End   Remain   Date  

Type

  Rent   Ann. Rent   Per SF   Freq   Date   Amount   Ann. Per SF   Type  
Deposit   Comments

 

TOTAL    Square Footage  

Occupied:

     380,799         73.25 % 

Leased/Unoccupied:

     0         0.00 % 

Vacant

     139,092         26.75 % 

Total Building:

     519,891         100.00 % 

Sq Footage Adjustment

     4,893      

Total Bldg @ Acquisition:

     524,784      

Charge Summary

 

CAM Charge

     109,482.54   

Rent - Air Space Antenna

     1,000.00   

Monthly Elec Reimburse

     1,050.00   

Insurance Charge

     3,191.01   

Mo. Base Rent Charge

     967,453.54   

Monthly Property Tax

     101,030.71   

Parking Income - Other

     1,740.00   

Storage Rent Charge

     1,158.00   

Property Tax (Annual)

     2.00      

 

 

 

Total

     1,188,105.80   

 

Certified Christine Gray OCT 01 2012 /s/ Christine Gray Signature

M. Illegible        10/2/12

 



--------------------------------------------------------------------------------

Schedule 8.1.9(b)

List of Leases

 

•  

License Agreement between NNN Congress Center, LLC, NNN Congress Center 1, LLC,
NNN Congress Center 2, LLC, NNN Congress Center 3, LLC, NNN Congress Center 4,
LLC, NNN Congress Center 5, LLC, NNN Congress Center 6, LLC, NNN Congress Center
7, LLC, NNN Congress Center 8, LLC, NNN Congress Center 10, LLC, NNN Congress
Center 11, LLC, NNN Congress Center 12, LLC, NNN Congress Center 13, LLC, NNN
Congress Center 14, LLC, NNN Congress Center 15, LLC, NNN Congress Center 16,
LLC, NNN Congress Center 17, LLC and GREIT-Congress Center, LLC ( collectively,
“Landlord”) and Abovenet Communications dated 1/1/2011.

 

•  

Office Lease between Landlord (as successor in interest to Congress Center,
L.L.C.) and Akzo Nobel Inc., dated 4/24/2002, as amended by that certain First
Amendment to Office Lease dated 7/25/2002, as further amended by that certain
Second Amendment to Office Lease dated 2/2/2010 and as affected by that certain
Work Agreement dated 4/24/2002.

 

•  

Retail Lease between Landlord (as successor in interest to Congress Center,
L.L.C.) and Parvez Dharni and Abdul Aziz Andani, jointly and severally, d/b/a
Bakery Garden Café, dated 4/29/2005, as assigned to Bakery Garden Café Inc.
pursuant to that certain Assignment, Acceptance, and Consent dated 8/17/2010,
and guaranteed pursuant to that certain Guaranty by Parvez Dharni and Abdul Aziz
Andani dated 8/17/2010, and as affected by that certain Work Agreement dated
4/29/2005.

 

•  

Office Lease between Landlord and EMB America, LLC (“EMB”) dated 5/1/2007., as
subleased pursuant to that certain Sublease Agreement between EMB and Local
Offer Network Inc. (“LON”) dated as of 11/16/2011 and consented to pursuant to
that certain Consent to Sublease between Landlord, EMB and LON and as affected
by that certain Work Agreement dated 5/1/2007 and that certain 1st Amendment to
Work Agreement dated 7/24/2007.

 

•  

Office Lease between Landlord (as successor in interest to Congress Center,
L.L.C.) and Institute of Food Technologists, dated 4/25/2001, as amended
pursuant to that certain First Amendment to Office Lease dated 9/20/2001, and as
affected by that certain Work Agreement dated 4/25/2001.

 

•  

Office Lease between Landlord (as successor in interest to Congress Center,
L.L.C.) and North American Company for Life and Health Insurance, dated
8/24/2001, as amended by that certain First Amendment to Office Lease dated
1/29/2002, as further amended by that certain Second Amendment to Office Lease,
dated 9/1/2010 and as affected by that certain Work Agreement dated 8/24/2001.

 

•  

Storage License Agreement between Landlord and North American Company for Life
and Health Insurance, dated 11/4/2010.

 

•  

Office Lease between Landlord and RLI Insurance Company, dated 4/8/2003, and as
amended by that certain First Amendment to Office Lease dated 11/01/2009.

 

•  

Retail Lease between Landlord (as successor in interest to Congress Center,
L.L.C.) and Tobmar Investments International, Inc. (“Tobmar”) dated 3/15/2002,
as subleased pursuant to that certain Consent to Sublease between Landlord,
Tobmar, Karim A. Barister and Dilshad Barister dated 11/30/2002, as further
subleased pursuant to that certain Sublease between Tobmar and Sharadkumar
Vallabh dated 11/25/2004 and consented pursuant to that certain Second Consent
to Sublease 1/31/2005 between Landlord, Tobmar and Sharadkumar Vallabh, and as
affected pursuant to that certain Work Agreement dated 3/15/2002.

 

•  

Office Lease between Landlord and Travis-Pedersen & Associates, Inc. dated
10/20/2003.

 

•  

License Agreement (Drop Box) between Landlord and United Parcel Service, Inc.,
dated 9/28/2010.

 

•  

Lease No. GS-05B-18870 between Landlord and the United States of America General
Services Administration (“GSA”) (Secret Service) dated as of 6/13/2012.



--------------------------------------------------------------------------------

•  

Lease No. GS 05B-17795 between Landlord and GSA (Internal Revenue Service),
dated 5/26/2009, as amended by that certain Supplemental Agreement No. 1 dated
11/08/2010, as further amended by that certain Supplemental Agreement No. 2
dated 12/15/2010, and as further amended by that certain Supplemental Agreement
3 dated 10/11/12.

 

•  

Lease No. GS-05B-18099 between Landlord and GSA (Department of Justice), which
is undated, as amended by that certain Supplemental Lease Agreement No. 1 dated
1/20/2011, as further amended by that certain Supplemental Lease Agreement No. 2
dated 4/19/2012, and as further amended by that certain Supplemental Lease
Agreement No. 3 dated 5/23/2012.

 

•  

Lease No. GS-05B-16897 between Landlord and GSA (Bureau of Alcohol, Tobacco,
Firearms, and Explosives) dated 4/16/2002, as amended by that certain
Supplemental Lease Agreement No. 1 dated 10/01/2002, as further amended by that
certain Supplemental Lease Agreement No. 2 dated 3/19/2003, as further amended
by that certain Supplemental Lease Agreement No. 3 dated 6/13/2003, as further
amended by that certain Supplemental Lease Agreement No. 4 dated 7/08/2008, and
as further amended by that certain Supplemental Lease Agreement No. 5 which is
undated



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE PROJECT

Parcel 1:

Lots 1 through 12 inclusive (except the East 56 feet of said Lots 1 through 12)
and the North 9.4 feet of the West 94.89 feet of Lot 13, Lot 24 (except the
South 9.4 feet thereof) and all of Lots 25 to 40 inclusive in Moseley and
McCord’s Subdivision of Block 53 in School Section addition to Chicago in
Section 16, Township 39 North, Range 14 East of the Third Principal Meridian, in
Cook County, Illinois.

Parcel 2:

The East 1/2 of the vacated alley lying West of and adjacent to Lot 39, Lots 4
through 12 inclusive and the North 9.4 feet of the West 94.89 feet of Lot 13 all
in Mosley and McCord’s Subdivision of Block 53 in School Section addition to
Chicago in Section 16, Township 39 North, Range 14 East of the Third Principal
Meridian, in Cook County, Illinois.

Parcel 3:

The West 1/2 of the vacated alley lying East of and adjacent to Lot 24 (except
the South 9.4 feet thereof), Lots 25 through 33 inclusive and Lot 38 all in
Moseley and McCord’s Subdivision of Block 53 in School Section addition to
Chicago in Section 16, Township 39 North, Range 14 East of the Third Principal
Meridian, in Cook County, Illinois.

Save and except the following from Parcels 1, 2 and 3:

The West 113.00 feet (measured perpendicularly) of the following described
property, all taken as one tract: Lot 24, except the South 9.40, and all of Lots
25 through 37, both inclusive, in Moseley and McCord’s Subdivision of Block 53
in School Section addition to Chicago, a subdivision in Section 16, Township 39
North, Range 14 East of the Third Principal Meridian, in Cook County, Illinois.

Note: For informational purposes only, the land is known as:

525 W Van Buren

Chicago, IL

PIN: 17-16-129-087-0000 Vol. 591

 

34



--------------------------------------------------------------------------------

EXHIBIT B

FORM SPECIAL WARRANTY DEED

 

35



--------------------------------------------------------------------------------

THIS INSTRUMENT PREPARED BY:

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, CA 92121

AFTER RECORDING RETURN TO:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Gregory Ressa, Esq.

Common Address:

525 W Van Buren St.

Chicago, Illinois 60607

PIN: 17-16-129-087-0000 Vol. 591

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED, made as of October 19, 2012 from the parties
identified on the Grantor Exhibit attached hereto and incorporated herein,
having an address of c/o Daymark Realty Advisors, Inc., 1551 N. Tustin Avenue,
Suite 200, Santa Ana, California 92705 (referred to collectively as “Grantor”),
to NW Congress Center Owner, LLC, a Delaware limited liability company, having
an address of 575 Fifth Avenue, 23rd Floor, New York, New York 10017
(“Grantee”), WITNESSETH, that Grantor, for and in consideration of the sum of
Ten Dollars ($10.00) and other good and valuable consideration in hand paid by
Grantee, the receipt of which is hereby acknowledged, by these presents does
GRANT, BARGAIN AND SELL unto Grantee, and to its successors and assigns FOREVER,
(i) all of that certain real estate situated in the County of Cook and State of
Illinois known and described in Exhibit A attached hereto and made a part hereof
(the “Land”), and (ii) all right title and interest of Grantor in and to any and
all singular improvements and fixtures located on the Land and owned by Grantor
as of the date hereof, and (iii) all of Grantor’s right, title and interest in
and to all other hereditaments and appurtenances belonging thereto, or in any
way appertaining to the property described in (i) and (ii) above, and all of
Grantor’s right, title and interest in and to the reversion or reversions,
remainder or remainders, rents, issues and profits thereof, and all the estate,
right, title, interest, claim or demand whatsoever, of Grantor, either in law or
equity of, in and to property described in (i) and (ii) above (collectively, the
“Real Property”), subject to those exceptions set forth on Exhibit B attached
hereto and made a part hereof.

TO HAVE AND TO HOLD the Real Property, subject to the aforesaid matters, unto
Grantee and its successors and assigns forever.



--------------------------------------------------------------------------------

And Grantor, for itself and its successors, does specially warrant to and with
Grantee, and to its successors and assigns that it has not done or suffered to
be done, anything whereby said Real Property is, or may be, in any manner
encumbered or charged, except as herein recited; and that it WILL WARRANT AND
FOREVER DEFEND, the Real Property against all persons lawfully claiming, or to
claim the same, by, through or under Grantor, subject only to those exceptions
set forth on Exhibit B attached hereto and made a part hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

    NNN CONGRESS CENTER, LLC, a Delaware limited liability company     By:   NNN
CONGRESS CENTER MEMBER, LLC, a Delaware limited liability company, its sole
member       By:   Triple Net Properties, LLC, a Virginia limited liability
company, its Manager         By:   /s/ Todd A. Mikles           Todd A. Mikles,
President

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

State of California    } County of Orange   

On October 16, 2012 before me, S. McLean, a Notary Public, personally appeared
Todd Mikles, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity(ies),
and that by his signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature   /s/ S. McLean       (Seal)   LOGO [g490071dsp047.jpg]  

Document Name: Special Warranty Deed

Date of Document: October 16, 2012



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

    GREIT CONGRESS CENTER, LLC, a Delaware limited liability company     By:  
GREIT CONGRESS CENTER MEMBER, LLC, a Delaware limited liability company, its
sole member       By:   GREIT Liquidating Trust, a Maryland trust, its sole
member         By:   /s/ Gary T. Wescombe           Gary T. Wescombe, Trustee

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF CALIFORNIA             )

                                                          ) ss.

COUNTY OF ORANGE                 )

On Oct 17, 2012, before me, S. Mclean, a Notary Public in and for said County
and State, personally appeared Gary T. Wescombe, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledge to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ S. Mclean Notary Public

 

LOGO [g490071dsp049.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

    NNN CONGRESS CENTER 1, LLC, a Delaware limited liability company     By:  
NNN CONGRESS CENTER MEMBER 1, LLC, a Delaware limited liability company, its
sole member       By:   Edge Hill Realty, LLC, a New York limited liability
company, its sole member         By:   /s/ Edward Henkin           Edward
Henkin, its Manager

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF Florida

COUNTY OF MIAMI-DADE

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that EDWARD HENKIN, personally known to me to be
the same person whose name is subscribed to the foregoing instrument as such an
investor of NNN Congress Center a DE LLC, appeared before me and acknowledged
that he signed and delivered the said instrument as his or her own free and
voluntary act and as the free and voluntary act of said limited liability
company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 12 day of October, 2012.

 

/s/ Melinda JP Robbin Notary Public

My Commission Expires:

 

LOGO [g490071dsp051.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

  NNN CONGRESS CENTER 2, LLC, a Delaware limited liability company   By:   NNN
CONGRESS CENTER MEMBER 2, LLC, a Delaware limited liability company, its sole
member     By:   Anderson Acres Company, LLC, a Louisiana limited liability
company, its sole member       By:   

/s/ Mark M. Anderson

         Mark M. Anderson, its Manager

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF ILLINOIS

COUNTY OF Cook

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that E. Ratcliffe Anderson, Jr. MD personally known
to me to be the same person whose name is subscribed to the foregoing instrument
as such an investor of NNN Congress Center, a DE LLC, appeared before me and
acknowledged that he signed and delivered the said instrument as his or her own
free and voluntary act and as the free and voluntary act of said limited
liability company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 12 day of October, 2012.

 

  

/s/ Bryan Fitzsimmons

   Notary Public My Commission Expires: 02/17/14   

 

LOGO [g490071dsp053.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

  NNN CONGRESS CENTER 3, LLC, a Delaware limited liability company   By:   NNN
CONGRESS CENTER MEMBER 3, LLC, a Delaware limited liability company, its sole
member     By:   JonMar Partnership, an Illinois Partnership, its sole member  
    By:   

/s/ George Vrakas

         George Vrakas, its General Partner

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF ILLINOIS

COUNTY OF Will

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that George Vrakas, personally known to me to be
the same person whose name is subscribed to the foregoing instrument as
such             of             , a             , appeared before me and
acknowledged that he signed and delivered the said instrument as his or her own
free and voluntary act and as the free and voluntary act of said limited
liability company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 13th day of October, 2012.

 

/s/ JORJA SHERIDAN Notary Public

My Commission Expires:

 

LOGO [g490071dsp055.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

  NNN CONGRESS CENTER 4, LLC, a Delaware limited liability company   By:   NNN
CONGRESS CENTER MEMBER 4, LLC, a Delaware limited liability company, its sole
member     By:   

/s/ Katherine Looper, Trustee

       Katherine Looper, as Trustee of The Looper Family Nominee Trust dated
1/23/03, its sole member

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF ILLINOIS

COUNTY OF             

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that Kathy Looper, personally known, to me to be
the same person whose name is subscribed to the foregoing instrument as such
investor of Congress Center, a Delaware LLC, appeared before me and acknowledged
that he signed and delivered the said instrument as his or her own free and
voluntary act and as the free and voluntary act of said limited liability
company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this          day of         , 2012.

 

/s/ Raymond F Vital

Notary Public

 

See attached California acknowledgement

My Commission Expires:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

  NNN CONGRESS CENTER 5, LLC, a Delaware limited liability company   By:   NNN
CONGRESS CENTER MEMBER 5, LLC, a Delaware limited liability company, its sole
member     By:   American Recovery Property OP, LP, a Delaware limited
partnership, its sole member       By:   The American Recovery Property Trust,
Inc., a Maryland corporation, its General Partner         By:   

/s/ Todd Mikles

           Todd Mikles, its President

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

State of California    } County of Orange   

On October 16, 2012 before me, S. McLean, a Notary Public, personally appeared
Todd Mikles, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity(ies),
and that by his signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature   /s/ S. McLean  

 

  (Seal)                   LOGO [g490071dsp049.jpg]   

Document Name: Special Warranty Deed

Date of Document: October 16, 2012



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

NNN CONGRESS CENTER 6, LLC, a Delaware
limited liability company By:   NNN CONGRESS CENTER MEMBER 6, LLC, a Delaware
limited liability company, its sole member   By:   /s/ Pat McRoberts     Pat
McRoberts, its sole member

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF California

COUNTY OF Santa Clara

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that Pat McRoberts, personally known to me to be
the same person whose name is subscribed to the foregoing instrument as such an
investor of NNN Congress a Center 6 DE LLC, appeared before me and acknowledged
that he signed and delivered the said instrument as his or her own free and
voluntary act and as the free and voluntary act of said limited liability
company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 12th day of October, 2012.

 

/s/ Annie Tyler Notary Pubiic

My Commission Expires:

November 2, 2012

 

LOGO [g490071dsp061.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

NNN CONGRESS CENTER 7, LLC, a Delaware
limited liability company By:     NNN CONGRESS CENTER MEMBER 7, LLC, a
Delaware limited liability company, its sole
member   By:   Chicago/Houston Partners, LLC, a California
limited liability company, its sole member     By:   /s/ Mark Van Mourick      
Mark Van Mourick, its Manager

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

State of California                     )

County of Orange                     )

 

On     October 12, 2012     before me,         Shannon Patton, notary
public,          personally appeared     Mark Van Mourick    
                    Date                                   (here insert name and
title of the officer)                                      Name(s) of Signer(s)

who proved to me on the basis of satisfactory evidence to be the person whose
name are subscribed to the within instrument and acknowledged to me that
she/they executed the same in her/their authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp063.jpg]

 

Signature   

/s/ Shannon Patton

      Place Notary Seal Above    Signature of Notary Public      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

NNN CONGRESS CENTER 8, LLC, a Delaware
limited liability company By:   NNN CONGRESS CENTER MEMBER 8, LLC, a Delaware
limited liability company, its sole member   By:   /s/ Ronald E. Rosden    
Ronald E. Rosden, as Trustee for the Ronald E. Rosden Living Trust, its sole
member

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

COUNTY OF SAN FRANCISCO

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that Ronald E. Rusaen, personally known to me to be
the same person whose name is subscribed to the foregoing instrument as such
                    

of                     , a                     , appeared before me and
acknowledged that he signed and delivered the said instrument as his or her own
free and voluntary act and as the free and voluntary act of said limited
liability company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 12th day of OCTOBER, 2012.

 

/s/ James Appenrodt Notary Public

My Commission Expires: 1-7-14

 

LOGO [g490071dsp065.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

NNN CONGRESS CENTER 10, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 10, LLC, a Delaware limited liability company, its sole
member   By:   /s/ John A. Fils     John A. Fils, its sole member

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF IOWA

COUNTY OF Adair

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that John A. Fils, personally known to me to be the
same person whose name is subscribed to the foregoing instrument as such John A.
Fils of Union Co. Creston, Iowa a Grantor, appeared before me and acknowledged
that he signed and delivered the said instrument as his or her own free and
voluntary act and as the free and voluntary act of said limited liability
company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 12th day of October, 2012.

 

/s/ Kimberly S. Behnken Notary Public

My Commission Expires:

 

LOGO [g490071dsp103.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

NNN CONGRESS CENTER 11, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 11, LLC, a Delaware limited liability company, its sole
member   By:   /s/ John E. Mathwig     John E. Mathwig, as Trustee for the VJM
Trust, its sole member

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

CALIFORNIA ALL-PURPOSE

CERTIFICATE OF ACKNOWLEDGMENT

State of California

County of Sonoma

 

On 10.12.12    before me,      Karen Curran Notary Public       (Here insert
name and title of the officer)

personally appeared John E. Mathwig

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity(ies), and that by his signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.     /s/ Karen Curran     (Notary Seal)   LOGO
[g490071dsp069.jpg] Signature of Notary Public      

ADDITIONAL OPTIONAL INFORMATION

 

DESCRIPTION OF THE ATTACHED DOCUMENT

Special Warranty (Title or description of attached document) Deed. (Title or
description of attached document continued) Number of Pages                
Document Date              (Additional information)

 

CAPACITY CLAIMED BY THE SIGNER ¨   Individual (s) ¨   Corporate Officer      
(Title) ¨   Partner(s) ¨   Attorney-in-Fact x   Trustee(s) ¨   Other

INSTRUCTIONS FOR COMPLETING THIS FORM

Any acknowledgment completed in California must contain verbiage exactly as
appears above in the notary section or a separate acknowledgment form must be
properly completed and attached to that document. The only exception is if a
document is to be recorded outside of California. In such instances, any
alternative acknowledgment verbiage as may be printed on such a document so long
as the verbiage does not require the notary to do something that is illegal for
a notary in California (i.e certifying the authorized capacity of the signer).
Please check the document carefully for proper notarial wording and attach this
form if required.

 

• State and County information must be the Stale and County where the document
signer(s) personally appeared before the notary public for acknowledgment

 

• Date of notarization must be the date that the signer(s) personally appeared
which must also be the same date the acknowledgment is completed.

 

• The notary public must print his or her name as it appears within his or her
commission followed by a comma and then your title (notary public).

 

• Print the name(s) of document signer(s) who personally appear at the time of
notarization.

 

• Indicate the correct singular or plural forms by crossing off incorrect forms
(i.e. she/is) or circling the correct forms. Failure to correctly indicate this
information may lead to rejection of document recording.

 

• The notary seal impression must be clear and photographically reproducible.
Impression must not cover text or lines. If seal impression smudges, re-seal if
a sufficient area permits, otherwise complete a different acknowledgment form.

 

• Signature of the notary public must match the signature on file with the
office of the county clerk.

 

  • Additional information is not required but could help to ensure this
acknowledgment is not misused or attached to a different document.

 

  • Indicate title or type of attached document, number of pages and date.

 

  • Indicate the capacity claimed by the signer. If the claimed capacity is a
corporate officer, indicate the title (i.e. CEO, CFO, Secretary).

 

• Securely attach this document to the signed document

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

NNN CONGRESS CENTER 12, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 12, LLC, a Delaware limited liability company, its sole
member   By:   /s/ Lowell K. Etzel     Lowell K. Etzel, as Trustee for the
Lowell &     Vannee Etzel Trust, its sole member   By:   /s/ Vannee Etzel    
Vannee Etzel, as Trustee for the Lowell &     Vannee Etzel Trust, its sole
member

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

California All-Purpose

Certificate of Acknowledgement

State of California

County of ContraCosta

On 10/15/2012, before me, Shannon Marie Castro- Notary Public, personally
appeared

 

 

Lowell K. Etzel and Vannee Etzel who proved to me on the basis satisfactory
evidence to be the person(s) whose name is are subscribed to the within
instrument and acknowledged to me that they executed the same in his authorized
capacity and that by his signature on the instrument the person, or the entity
upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and seal.

 

/s/ SHANNON MARIE CASTRO       (seal)   LOGO [g490071dsp071.jpg]        

 

     Additional Optional Information     

Although law does not require the information in this section, it could prevent
fraudulent removal and reattachment of this acknowledgement to an unauthorized
document and may prove useful to persons relying on the attached document.

DESCRIPTION OF THE ATTACHED DOCUMENT

Special Warranty Deed                                         
                       

(Title or description of attached document)

Number of pages 5 Document date 10/15/2012

CAPACITY CLAIMED BY SIGNER

Individual

 

  •  

Corporate Officer

 

  •  

Partner(s)

 

  •  

Attorney-In-Fact

 

  •  

Trustee(s)

 

  •  

Other



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

NNN CONGRESS CENTER 13, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 13, LLC, a Delaware limited liability company, its sole
member   By:   /s/ Thomas F. Scheidt     Thomas F. Scheidt, its sole member

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF ILLINOIS

COUNTY OF Cook

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that Thomas F. Scheidt, personally known to me to
be the same person whose name is subscribed to the foregoing instrument as such
Lisa N Kane of Illinois, a Notary Public, appeared before me and acknowledged
that he signed and delivered the said instrument as his or her own free and
voluntary act and as the free and voluntary act of said limited liability
company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 11 day of October, 2012.

 

/s/ Lisa N Kane Notary Public Lisa N Kane

My Commission Expires: 9-14-15

 

LOGO [g490071dsp073.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

NNN CONGRESS CENTER 14, LLC, a Delaware
limited liability company By:   NNN CONGRESS CENTER MEMBER 14, LLC,
a Delaware limited liability company, its sole member   By:   /s/ Ellen B.
Friedman     Ellen B. Friedman, its sole member

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF ILLINOIS

COUNTY OF Cook

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that Ellen B. Friedman, personally known to me to
be the same person whose name is subscribed to the foregoing instrument as such
Warranty Deed—LISA N Kane of Illinois, a Notary Public, appeared before me and
acknowledged that he signed and delivered the said instrument as his or her own
free and voluntary act and as the free and voluntary act of said limited
liability company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 11 day of October, 2012.

 

/s/ Lisa N Kane Notary Public Lisa N Kane

My Commission Expires: 9-14-15

 

LOGO [g490071dsp073.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

NNN CONGRESS CENTER 15, LLC, a Delaware
limited liability company By:   NNN CONGRESS CENTER MEMBER 15, LLC,
a Delaware limited Liability company, its sole member   By:   /s/ Stanley Cohen
    Stanley Cohen, its sole member

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF ILLINOIS, Pennsylvania

COUNTY OF Allegheny

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that Stanley Cohen, personally known to me to be
the same person whose name is subscribed to the foregoing instrument as such
Colleen Kelly Cook of Pennsylvania, a Notary Public, appeared before me and
acknowledged that he signed and delivered the said instrument as his or her own
free and voluntary act and as the free and voluntary act of said limited
liability company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 12 day of October, 2012.

 

/s/ Colleen Kelly Cook Notary Public

My Commission Expires:

 

LOGO [g490071dsp079.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

NNN CONGRESS CENTER 16, LLC, a Delaware
limited liability company By:   NNN CONGRESS CENTER MEMBER 16, LLC,
a Delaware limited liability company, its sole member   By:   /s/ Paul L. Cohen
    Paul L. Cohen, its sole member

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

STATE OF ILLINOIS, Pennsylvania

COUNTY OF Allegheny

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that Paul L. Cohen, personally known to me to be
the same person whose name is subscribed to the foregoing instrument as such
Colleen Kelly Cook of Pennsylvania, a Notary Public, appeared before me and
acknowledged that he signed and delivered the said instrument as his or her own
free and voluntary act and as the free and voluntary act of said limited
liability company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 12 day of October, 2012.

 

/s/ Colleen Kelly Cook Notary Public

My Commission Expires: 12/11/17

 

LOGO [g490071dsp079.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor executed this Special Warranty Deed the day and year
first above written.

 

NNN CONGRESS CENTER 17, LLC, a Delaware
limited liability company By:  

NNN CONGRESS CENTER MEMBER 17, LLC,


a Delaware limited liability company, its sole member

  By:  

/s/ Dickson Shafer

   

Dickson Shafer, as Trustee for The Schafer

Family Trust, dated January 4, 1983, its sole

member

  By:   Deceased     Lois M. Shafer, as Trustee for The Schafer
Family Trust, dated January 4, 1983, its sole
member

Send all subsequent tax bills to:

NW Congress Center Owner LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017



--------------------------------------------------------------------------------

CALIFORNIA ALL-PURPOSE

CERTIFICATE OF ACKNOWLEDGMENT

State of California

County of Orange

On October 12, 2012 before me, Mona E. Krocka, a notary Public        

                                                 (Here insert name and title of
the officer)

personally appeared Dickson Shafer

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person or the entity upon behalf of which the person acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.       (Notary Seal) LOGO [g490071dsp081.jpg]

 

/s/ Mona E. Krocka

      Signature of Notary Public      

 

ADDITIONAL OPTIONAL INFORMATION

 

DESCRIPTION OF THE ATTACHED DOCUMENT

 

 

(Title or description of attached document)

 

 

(Title or description of attached document continued)

Number of Pages              Document Date                     

 

 

(Additional information)

CAPACITY CLAIMED BY THE SIGNER

 

  ¨ Individual (s)

 

  ¨ Corporate Officer

 

 

(Title)

 

  ¨ Partner(s)

 

  ¨ Attorney-in-Fact

 

  ¨ Trustee(s)

 

  ¨ Other                                              

INSTRUCTIONS FOR COMPLETING THIS FORM

Any acknowledgment completed in California must contain verbiage exactly as
appears above in the notary section or a separate acknowledgment form must be
properly completed and attached to that document. The only exception is if a
document is to be recorded outside of California. In such instances, any
alternative acknowledgment verbiage as may be printed on such a document so long
as the verbiage does not require the notary to do something that is illegal for
a notary in California (i.e. certifying the authorized capacity of the signer).
Please check the document carefully for proper notarial wording and attach this
form if required.

 

•  

State and County information must be the State and County where the document
signer(s) personally appeared before the notary public for acknowledgment.

 

•  

Date of notarization must be the date that the signer(s) personally appeared
which must also be the same date the acknowledgment is completed.

 

•  

The notary public must print his or her name as it appears within his or her
commission followed by a comma and then your title (notary public).

 

•  

Print the name(s) of document signer(s) who personally appear at the time of
notarization.

 

•  

Indicate the correct singular or plural forms by crossing off incorrect forms
(i.e. she is) or circling the correct forms. Failure to correctly indicate this
information may lead to rejection of document recording.

 

•  

The notary seal impression must be clear and photographically reproducible.
Impression must not cover text or lines. If seal impression smudges, re-seal if
a sufficient area permits, otherwise complete a different acknowledgment form.

 

•  

Signature of the notary public must match the signature on file with the office
of the county clerk.

 

  •  

Additional information is not required but could help to ensure this
acknowledgment is not misused or attached to a different document.

 

  •  

Indicate title or type of attached document, number of pages and date.

 

  •  

Indicate the capacity claimed by the signer. If the claimed capacity is a
corporate officer, indicate the title (i.e. CEO, CFO, Secretary).

 

• Securely attach this document to the signed document

 

 

2008 Version CAPA v12.10.07 800-873-9865 www.NotaryClasses.com



--------------------------------------------------------------------------------

Grantor Exhibit (to Special Warranty Deed)

 

Tenant in Common

   Percentage Interest  

NNN Congress Center, LLC, a Delaware limited liability company

     28.879 % 

GREIT—Congress Center, LLC, a Delaware limited liability company

     30.000 % 

NNN Congress Center 1, LLC, a Delaware limited liability company

     4.500 % 

NNN Congress Center 2, LLC, a Delaware limited liability company

     3.625 % 

NNN Congress Center 3, LLC, a Delaware limited liability company

     1.375 % 

NNN Congress Center 4, LLC, a Delaware limited liability company

     2.125 % 

NNN Congress Center 5, LLC, a Delaware limited liability company

     1.625 % 

NNN Congress Center 6, LLC, a Delaware limited liability company

     1.750 % 

NNN Congress Center 7, LLC, a Delaware limited liability company

     5.125 % 

NNN Congress Center 8, LLC, a Delaware limited liability company

     1.875 % 

NNN Congress Center 10, LLC, a Delaware limited liability company

     1.750 % 

NNN Congress Center 11, LLC, a Delaware limited liability company

     4.000 % 

NNN Congress Center 12, LLC, a Delaware limited liability company

     1.750 % 

NNN Congress Center 13, LLC, a Delaware limited liability company; NNN Congress
Center 14, LLC, a Delaware limited liability company

     2.750 % 

NNN Congress Center 15, LLC, a Delaware limited liability company

     1.693 % 

NNN Congress Center 16, LLC, a Delaware limited liability company

     1.693 % 

NNN Congress Center 17, LLC, a Delaware limited liability company

     5.485 % 

TOTAL:

     100.00 % 



--------------------------------------------------------------------------------

Exhibit A (to Special Warranty Deed)

Description of Land

Parcel 1:

Lots 1 through 12 inclusive (except the East 56 feet of said Lots 1 through 12)
and the North 9.4 feet of the West 94.89 feet of Lot 13, Lot 24 (except the
South 9.4 feet thereof) and all of Lots 25 to 40 inclusive in Moseley and
McCord’s Subdivision of Block 53 in School Section addition to Chicago in
Section 16, Township 39 North, Range 14 East of the Third Principal Meridian, in
Cook County, Illinois.

Parcel 2:

The East 1/2 of the vacated alley lying West of and adjacent to Lot 39, Lots 4
through 12 inclusive and the North 9.4 feet of the West 94.89 feet of Lot 13 all
in Mosley and McCord’s Subdivision of Block 53 in School Section addition to
Chicago in Section 16, Township 39 North, Range 14 East of the Third Principal
Meridian, in Cook County, Illinois.

Parcel 3:

The West 1/2 of the vacated alley lying East of and adjacent to Lot 24 (except
the South 9.4 feet thereof), Lots 25 through 33 inclusive and Lot 38 all in
Moseley and McCord’s Subdivision of Block 53 in School Section addition to
Chicago in Section 16, Township 39 North, Range 14 East of the Third Principal
Meridian, in Cook County, Illinois.

Save and except the following from Parcels 1, 2 and 3:

The West 113.00 feet (measured perpendicularly) of the following described
property, all taken as one tract: Lot 24, except the South 9.40 feet, and all of
Lots 25 through 37, both inclusive, in Moseley and McCord’s Subdivision of Block
53 in School Section addition to Chicago, a subdivision in Section 16, Township
39 North, Range 14 East of the Third Principal Meridian, in Cook County,
Illinois.

Note: For informational purposes only, the land is known as:

525 W Van Buren

Chicago, IL

PIN: 17-16-129-087-0000 Vol. 591

Common Address:

525 W Van Buren St.

Chicago, Illinois 60607



--------------------------------------------------------------------------------

Exhibit B (to Special Warranty Deed)

Permitted Exceptions

 

1. General real estate taxes for the year 2012 and subsequent years. The first
installment of the 2011 taxes in the amount of $1,794,378.22 is paid. The final
installment of the 2011 taxes in the amount of $1,854,104.49 is paid. The 2012
taxes are not yet ascertainable or payable.

Permanent Index Number: 17-16-129-087-0000 Vol. 591

 

2. The land lies within the boundaries of a Special Service Area as disclosed by
Ordinance recorded February 19, 1991 as document 91075841, and may be subject to
additional taxes under the terms of said ordinance and subsequent related
ordinances.

 

3. Mortgage and Security Agreement dated September 3, 2004 and recorded
September 9, 2004 as document 0425341117, made by NNN Congress Center, LLC, NNN
Congress Center 1, LLC, NNN Congress Center 2, LLC, NNN Congress Center 3, LLC,
NNN Congress Center 4, LLC, NNN Congress Center 5, LLC, NNN Congress Center 6,
LLC, NNN Congress Center 7, LLC, NNN Congress Center 8, LLC, NNN Congress Center
10, LLC, NNN Congress Center 11, LLC, NNN Congress Center 12, LLC, NNN Congress
Center 13, LLC, NNN Congress Center 14, LLC, NNN Congress Center 15, LLC, NNN
Congress Center 16, LLC, NNN Congress Center 17, LLC, and GREIT—Congress Center,
LLC, to Principal Commercial Funding, LLC, as initial holder of Note A and Note
B, and Principal Life Insurance Company, as initial holder of Note C, to secure
an indebtedness in the amount of $97,500,000.00, and the terms and conditions
thereof.

Assignment of Mortgage and Security Agreement dated November 14, 2004 and
recorded December 6, 2004 as document 0434144030 made by Principal Commercial
Funding, LLC to LaSalle Bank National Association, as trustee, for the Holders
of Bear Stearns Commercial Mortgage Securities, Inc., Commercial Mortgage
Pass-Through Certificates, Series 2004-TOP16.

Assignment of Mortgage and Security Agreement and Assignment of Assignment of
Leases and Rents dated June 1, 2012 and recorded June 7, 2012 as document
1215918094 made by Bank of America, National Association, as successor by merger
to LaSalle Bank National Association, as trustee, for the Registered Holders of
Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage
Pass-Through Certificates, Series 2004-TOP16 to U.S. Bank National Association,
as successor trustee to Bank of America, National Association, as trustee, as
successor by merger to LaSalle Bank National Association, as trustee, for the
Registered Holders of Bear Stearns Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2004-TOP16.

Assignment of Mortgage and Security Agreement and Assignment of Assignment of
Leases and Rents dated June 13, 2012 and recorded June 15, 2012 as document
1216739072 made by Principal Life Insurance Company to U.S. Bank National
Association, as successor trustee to Bank of America, National Association, as
trustee, as successor by merger to LaSalle Bank National Association, as
trustee, for the Registered Holders of Bear Stearns Commercial Mortgage
Securities Inc., Commercial Mortgage Pass-Through Certificates, Series
2004-TOP16.



--------------------------------------------------------------------------------

4. Assignment of Leases and Rents dated September 3, 2004 and recorded
September 9, 2004 as document 0425341118 made by NNN Congress Center, LLC, NNN
Congress Center 1, LLC, NNN Congress Center 2, LLC, NNN Congress Center 3, LLC,
NNN Congress Center 4, LLC, NNN Congress Center 5, LLC, NNN Congress Center 6,
LLC, NNN Congress Center 7, LLC, NNN Congress Center 8, LLC, NNN Congress Center
10, LLC, NNN Congress Center 11, LLC, NNN Congress Center 12, LLC, NNN Congress
Center 13, LLC, NNN Congress Center 14, LLC, NNN Congress Center 15, LLC, NNN
Congress Center 16, LLC, NNN Congress Center 17, LLC, and GREIT Congress Center,
LLC to Principal Commercial Funding, LLC, as initial holder of Note A and Note
B, and Principal Life Insurance Company, as initial holder of Note C.

Assignment of Mortgage and Security Agreement dated November 14, 2004 and
recorded December 6, 2004 as document 0434144030 made by Principal Commercial
Funding, LLC to LaSalle Bank National Association, as trustee, for the Holders
of Bear Stearns Commercial Mortgage Securities, Inc., Commercial Mortgage
Pass-Through Certificates, Series 2004-TOP16.

Assignment of Mortgage and Security Agreement and Assignment of Assignment of
Leases and Rents dated June 1, 2012 and recorded June 7, 2012 as document
1215918094 made by Bank of America, National Association, as successor by merger
to LaSalle Bank National Association, as trustee, for the Registered Holders of
Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage
Pass-Through Certificates, Series 2004-TOP16 to U.S. Bank National Association,
as successor trustee to Bank of America, National Association, as trustee, as
successor by merger to LaSalle Bank National Association, as trustee, for the
Registered Holders of Bear Stearns Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2004-TOP16.

Assignment of Mortgage and Security Agreement and Assignment of Assignment of
Leases and Rents dated June 13, 2012 and recorded June 15, 2012 as document
1216739072 made by Principal Life Insurance Company to U.S. Bank National
Association, as successor trustee to Bank of America, National Association, as
trustee, as successor by merger to LaSalle Bank National Association, as
trustee, for the Registered Holders of Bear Stearns Commercial Mortgage
Securities Inc., Commercial Mortgage Pass-Through Certificates, Series
2004-TOP16.

 

5. Assignment of Management Agreement and Subordination of Management Fees
Agreement dated September 3, 2004 and recorded September 9, 2004 as document
0425341119 made by and among NNN Congress Center, LLC, NNN Congress Center 1,
LLC, NNN Congress Center 2, LLC, NNN Congress Center 3, LLC, NNN Congress Center
4, LLC, NNN Congress Center 5, LLC, NNN Congress Center 6, LLC, NNN Congress
Center 7, LLC, NNN Congress Center 8, LLC, NNN Congress Center 10, LLC, NNN
Congress Center 11, LLC, NNN Congress Center 12, LLC, NNN Congress Center 13,
LLC, NNN Congress Center 14, LLC, NNN Congress Center 15, LLC, NNN Congress
Center 16, LLC, NNN Congress Center 17, LLC, and
GREIT—Congress Center, LLC, each a Delaware limited liability company; Principal
Commercial Funding, LLC, a Delaware limited liability company, as initial holder
of Note A and Note B, and Principal Life Insurance Company, an Iowa corporation,
as initial holder of Note C; and Triple Net Properties Realty, Inc., a
California corporation, and the terms and provisions contained therein.



--------------------------------------------------------------------------------

Assignment of Assignment of Management Agreement and Subordination of Management
Fees Agreement dated September 5, 2012 and recorded September 10, 2012 as
document 1225416064 made by and between Principal Commercial Funding, LLC, a
Delaware limited liability company, and Principal Life Insurance Company, an
Iowa corporation, and U.S. Bank National Association, as successor trustee to
Bank of America, National Association, as trustee, as successor by merger to
LaSalle Bank National Association, as trustee, for the Registered Holders of
Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage
Pass-Through Certificates, Series 2004-TOP16.

 

6. Rights of tenants in possession, as tenants only, under existing unrecorded
leases, and rights of all parties claiming thereunder, as shown on the certified
rent roll, provided to Grantee, none of which leases contain any rights of first
refusal or first offer or options to purchase the Land.

 

7. Survey made by Central Survey Company, Inc. dated August 25, 2004 as Order
no. 525C discloses the following:

 

  a. metal canopy over the north line by an undisclosed amount



--------------------------------------------------------------------------------

EXHIBIT C

FORM TERMINATION OF TENANT IN COMMON AGREEMENT

 

36



--------------------------------------------------------------------------------

RECORDING REQUESTED BY AND WHEN

RECORDED MAIL TO:

ARPT Congress Center, LLC

750 B Street, Suite 3300

San Diego, California 92101

Attn: Todd A. Mikles

                Above Space for Recorder’s Use

TERMINATION OF TENANT IN COMMON AGREEMENT

This TERMINATION OF TENANT IN COMMON AGREEMENT (“Termination”) is dated as of
October 19, 2012, by and among the parties identified on Exhibit “A” attached
hereto and incorporated herein (referred to individually as a “Tenant in Common”
and collectively as the “Tenants in Common”).

RECITALS

A. The Tenants in Common own undivided interests in the percentages set forth in
Exhibit “A” in that certain real property described on Exhibit “B” attached
hereto and incorporated herein and all improvements located thereon
(collectively, the “Project”).

B. The Tenants in Common are party to that certain Tenants in Common Agreement
recorded [            ] as Instrument No. [            ] at the Cook County
Recorder of Deeds’ Office in Chicago, Illinois, as assigned and assumed (the
“TIC Agreement”).

C. The parties hereto desire to terminate the TIC Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Termination and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
set forth below.

Termination of Agreements. The TIC Agreement is hereby terminated effective as
of the date set forth above.

General Provisions.

Governing Law. This Termination shall be governed by and construed under the
internal laws of the State of Illinois without regard to choice of law rules.

Counterparts. This Termination may be executed in counterparts, each of which,
when taken together, shall be deemed one fully executed original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the                  day of October, 2012.

 

TENANT IN COMMON:

NNN Congress Center, LLC, a Delaware limited liability company

By: 

   

STATE OF         )

                            ) ss.

COUNTY OF     )

On                     , 2012, before me,                     , a Notary Public
in and for said County and State, personally appeared                     , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledge to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

   Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the              day of                     , 2012.

 

TENANT IN COMMON:

NNN Congress Center [         ], LLC, a Delaware limited liability company

By: 

   

STATE OF         )

                             ) ss.

COUNTY OF     )

On                 , 2012, before me,                             , a Notary
Public in and for said County and State, personally appeared
                    , who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledge to me that he/she/they executed the same in his/her/their authorized
capacity(ies), and that by his/her/their signature(s) on the instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument.

I certify under PENALTY of PERJURY under the laws of the State of
                             that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

   Notary Public



--------------------------------------------------------------------------------

EXHIBIT D

TERMINATION OF AMENDED AND RESTATED TENANT IN COMMON AGREEMENT

 

37



--------------------------------------------------------------------------------

RECORDING REQUESTED BY AND WHEN

RECORDED MAIL TO:

NW Congress Center Manager LLC

c/o Northwood Investors LLC

575 Fifth Avenue, 23rd Floor

New York, NY 10017

Attention: Shiva Viswanathan

            Above Space for Recorder’s Use

TERMINATION OF AMENDED AND RESTATED TENANT IN COMMON AGREEMENT

This TERMINATION OF AMENDED AND RESTATED TENANT IN COMMON AGREEMENT
(“Termination”) is dated as of October 19, 2012, by and among the parties
identified on Exhibit “A” attached hereto and incorporated herein (referred to
individually as a “Tenant in Common” and collectively as the “Tenants in
Common”).

RECITALS

A. The Tenants in Common own undivided interests in the percentages set forth in
Exhibit “A” in that certain real property described on Exhibit “B” attached
hereto and incorporated herein and all improvements located thereon
(collectively, the “Project”).

B. The Tenants in Common are party to that certain Tenants in Common Agreement
recorded September 9, 2004 as Instrument No. 0425341120 at the Cook County
Recorder of Deeds’ Office in Chicago, Illinois, as assigned and assumed (the
“TIC Agreement”).

C. The parties hereto desire to terminate the TIC Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Termination and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
set forth below.

1. Termination of Agreements. The TIC Agreement is hereby terminated effective
as of the date set forth above.

2. General Provisions.

2.1 Governing Law. This Termination shall be governed by and construed under the
internal laws of the State of Illinois without regard to choice of law rules.

2.2 Counterparts. This Termination may be executed in counterparts, each of
which, when taken together, shall be deemed one fully executed original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 16 day of October, 2012.

 

    TENANT IN COMMON:       NNN CONGRESS CENTER, LLC, a Delaware limited
liability company       By:   NNN CONGRESS CENTER MEMBER, LLC, a Delaware
limited liability company, its sole member         By:   Triple Net Properties,
LLC, a Virginia limited liability company, its Manager           By:   /s/ Todd
A. Mikles             Todd A. Mikles, President

STATE OF California        )

                                             ) ss.

COUNTY OF Orange        )

On Oct 16, 2012, before me, S. McLean, a Notary Public in and for said County
and State, personally appeared Todd Mikles, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledge to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp049.jpg]       /s/ S. McLean       Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the                     day of                     , 2012.

 

    TENANT IN COMMON:     GREIT CONGRESS CENTER, LLC, a Delaware limited
liability company     By:   GREIT CONGRESS CENTER MEMBER, LLC, a Delaware
limited liability company, its sole member       By:   GREIT Liquidating Trust,
a Maryland trust, its sole member         By:   /s/ Gary T. Wescombe          
Gary T. Wescombe, Trustee

STATE OF CALIFORNIA         )

                                                      ) ss.

COUNTY OF ORANGE            )

On Oct 17, 2012, before me, S. McLean, a Notary Public in and for said County
and State, personally appeared Gary T. Wescombe, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledge to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp049.jpg]       /s/ S. Mclean       Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12 day of October, 2012.

 

    TENANT IN COMMON:     NNN CONGRESS CENTER 1, LLC, a Delaware limited
liability company     By:   NNN CONGRESS CENTER MEMBER 1, LLC, a Delaware
limited liability company, its sole member       By:   Edge Hill Realty, LLC, a
New York limited liability company, its sole member         By:   /s/ Edward
Henkin           Edward Henkin, its Manager

STATE OF FL                            )

                                                     ) ss.

COUNTY OF MIAMI DADE   )

On October 12, 2012, before me, MELINDA ROBBIN, a Notary Public in and for said
County and State, personally appeared Edward Henkin, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signatures(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of FL that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp051.jpg]    /s/ Melinda JP Robbin    Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12th day of OCTOBER, 2012.

 

    TENANT IN COMMON:     NNN CONGRESS CENTER 2, LLC, a Delaware limited
liability company     By:   NNN CONGRESS CENTER MEMBER 2, LLC, a Delaware
limited liability company, its sole member       By:   Anderson Acres Company,
LLC, a Louisiana limited liability company, its sole member         By:   /s/
Mark M. Anderson           for Mark M. Anderson, its Manager

STATE OF Illinois         )

                                         ) ss.

COUNTY OF Cook       )

On October 12, 2012, before me, Bryan Fitzsimmons, a Notary Public in and for
said County and State, personally appeared E. Ratcliffe Anderson, Jr. MD, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledge to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Illinois that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

/s/ Bryan Fitzsimmons

       Notary Public   LOGO [g490071dsp053.jpg]    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the                 day of             , 2012.

 

    TENANT IN COMMON:     NNN CONGRESS CENTER 3, LLC, a Delaware limited
liability company     By:   NNN CONGRESS CENTER MEMBER 3, LLC, a Delaware
limited liability company, its sole member       By:   JonMat Partnership, an
Illinois Partnership, its sole member         By:   /s/ George Vrakas          
George Vrakas, its General Partner

STATE OF Illinois        )

                                        ) ss.

COUNTY OF Will        )

On Oct 13th, 2012, before me, Jorja Sheridan, a Notary Public in and for said
County and State, personally appeared George Vrakas, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signatures(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of ILLINOIS that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp055.jpg]    /s/ Jorja Sheridan    Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 15 day of Oct., 2012.

 

    TENANT IN COMMON:    

NNN CONGRESS CENTER 4, LLC, a Delaware

limited liability company

    By:   NNN CONGRESS CENTER MEMBER 4, LLC, a Delaware limited liability
company, its sole member       By:   /s/ Katherine Looper, Trustee        
Katherine Looper, as Trustee of The Looper Family Nominee Trust dated 1/23/03,
its sole member

STATE OF CALIFORNIA                   )

                                                                ) ss.

COUNTY OF SAN FRANCISCO        )

On 15 OCTOBER, 2012, before me, RAYMOND J. VITALE, a Notaty Public in and for
said County and State, personally appeared KATHARINE ANNSOFOS LOOPER, who proved
to me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledge to me that she executed the
same in her authorized capacity, and that by her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

I certify under PENALTY of PERJURY under the laws of the State of CALIFORNIA
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp098.jpg]    /s/ Raymond J. Vitale    Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 16 day of Oct, 2012.

 

    TENANT IN COMMON:     NNN CONGRESS CENTER 5, LLC, a Delaware limited
liability company     By:   NNN CONGRESS CENTER MEMBER 5, LLC, a Delaware
limited liability company, its sole member       By:   American Recovery
Property OP, LP, a Delaware limited partnership, its sole member         By:  
The American Recovery Property Trust, Inc., a Maryland corporation, its General
Partner           By:   /s/ Todd Mikles             Todd Mikles, its President

STATE OF California          )

                                               ) ss.

COUNTY OF Orange          )

On Oct 16, 2012, before me, S. Mclean, a Notary Public in and for said County
and State, personally appeared Todd Mikles, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledge to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of CA that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp049.jpg]    /s/ S. Mclean    Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12th day of October, 2012.

 

    TENANT IN COMMON:     NNN CONGRESS CENTER 6, LLC, a Delaware limited
liability company     By:   NNN CONGRESS CENTER MEMBER 6, LLC, a Delaware
limited liability company, its sole member       By:   /s/ Pat McRoberts        
Pat McRoberts, its sole member

STATE OF California           )

                                                ) ss.

COUNTY OF Santa Clara    )

On October 12, 2012, before me, Annie Tyler, a Notary Public in and for said
County and State, personally appeared Pat McRoberts, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp100.jpg]    /s/ Annie Tyler    Notary Public



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12 day of OCTOBER, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 7, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 7, LLC, a Delaware limited liability
company, its sole member   By:   Chicago/Houston Partners, LLC, a California
limited liability company, its sole member     By:  

/s/ Mark Van Mourick

      Mark Van Mourick, its Manager

STATE OF California                )

                                                     ) ss.

COUNTY OF Orange                 )

On October 12, 2012, before me, Shannon Patton, a Notary Public in and for said
County and State, personally appeared Mark Van Mourick, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledge to me that he executed the same in his
authorized capacity, and that by his/her/their signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp156.jpg]   

/s/ Shannon Patton

Notary Public

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12th day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 8, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 8, LLC, a Delaware limited liability
company, its sole member   By:  

/s/ Ronald E. Rosden

    Ronald E. Rosden, as Trustee for the Ronald E. Rosden Living Trust, its sole
member

STATE OF CALIFORNIA                            )

                                                                         ) ss.

COUNTY OF SAN FRANCISCO                 )

On 10-12, 2012, before me, JAMES APPENRODT, a Notary Public in and for said
County and State, personally appeared Ronald E. Rosden, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of CALIFORNIA
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp065.jpg]

  

/s/ James Appenrodt

Notary Public

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12th day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 10, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 10, LLC, a Delaware limited liability
company, its sole member   By:  

/s/ John A. Fils

    John A. Fils, its sole member

STATE OF Iowa             )

                                          ) ss.

COUNTY OF Adair        )

On October 12th, 2012, before me, Kimberly S. Behnken, a Notary Public in and
for said County and State, personally appeared John A. Fils, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Iowa that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp158.jpg]   

/s/ Kimberly S. Behnken

Notary Public

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12th day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 11, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 11, LLC, a Delaware limited liability
company, its sole member   By:  

/s/ John E. Mathwig

    John E. Mathwig, as Trustee for the VJM Trust, its sole member

STATE OF California              )

                                                   ) ss.

COUNTY OF Sonoma             )

On 10-12, 2012, before me, Karen Curran, a Notary Public in and for said County
and State, personally appeared John E. Mathwig, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is subscribed to the
within instrument and acknowledge to me that he executed the same in his
authorized capacity(ies), and that by his signature(s) on the instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument.

I certify under PENALTY of PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp104.jpg]     

/s/ Karen Curran

Notary Public

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 15th day of October, 2012.

 

TENANT IN COMMON: NNN CONGRESS CENTER 12, LLC, a Delaware limited liability
company By:   NNN CONGRESS CENTER MEMBER 12, LLC, a Delaware limited liability
company, its sole member   By:  

/s/ Lowell K. Etzel

    Lowell K. Etzel, as Trustee for the Lowell & Vannee Etzel Trust, its sole
member     By:  

/s/ Vannee Etzel

      Vannee Etzel, as Trustee for the Lowell & Vannee Etzel Trust, its sole
member

STATE OF CA                         )

                                                   ) ss.

COUNTY OF Contra Costa     )

On October 15, 2012, before me, Shannon Marie Castro, a Notary Public in and for
said County and State, personally appeared Lowell K. Etzel and Vannee Etzel, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) are subscribed to the within instrument and acknowledge to me that they
executed the same in their authorized capacity(ies) and that by their
signature(s) on the instrument the person(s) or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of CA that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

LOGO [g490071dsp071.jpg]     

/s/ Shannon Marie Castro

Notary Public

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 11 day of October, 2012.

 

TENANT IN COMMON:

NNN CONGRESS CENTER 13, LLC, a Delaware

limited liability company

By:   NNN CONGRESS CENTER MEMBER 13,  

LLC, a Delaware limited liability company, its

sole member

  By:   /s/ Thomas F. Scheidt     Thomas F. Scheidt, its sole member

 

STATE OF Illinois    )    ) ss. COUNTY OF Look    )

On October 11, 2012, before me, LISA N KANE, a Notary Public in and for said
County and State, personally appeared Thomas F Scheidt, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Illinois that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Lisa N Kane Notary Public Lisa N Kane

 

LOGO [g490071dsp106.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 11 day of October, 2012.

 

TENANT IN COMMON:

NNN CONGRESS CENTER 14, LLC, a Delaware

limited liability company

By:  

NNN CONGRESS CENTER MEMBER 14,

LLC, a Delaware limited liability company, its sole member

  By:   /s/ Ellen B. Friedman     Ellen B. Friedman, its sole member

 

STATE OF Illinois    )    ) ss. COUNTY OF Cook    )

On October 11, 2012, before me, Lisa N Kane, Notary Public in and for said
County and State, personally appeared Ellen B. Friedman, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Illinois that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Lisa N Kane Notary Public Lisa N Kane

 

LOGO [g490071dsp106.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12 day of October, 2012.

 

TENANT IN COMMON:

NNN CONGRESS CENTER 15, LLC, a Delaware

limited liability company

By:  

NNN CONGRESS CENTER MEMBER 15,

LLC, a Delaware limited liability company, its sole member

  By:   /s/ Stanley Cohen     Stanley Cohen, its sole member

 

STATE OF Pennsylvania    )    ) ss. COUNTY OF Allegheny    )

On October 12, 2012, before me, Colleen Kelly Cook, a Notary Public in and for
said County and State, personally appeared Stanley Cohen, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Pennsylvania
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Colleen Kelly Cook Notary Public

 

LOGO [g490071dsp_108.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12 day of October, 2012.

 

TENANT IN COMMON:

NNN CONGRESS CENTER 16, LLC, a Delaware

limited liability company

By:  

NNN CONGRESS CENTER MEMBER 16,

LLC, a Delaware limited liability company, its sole member

  By:   /s/ Paul L. Cohen     Paul L. Cohen, its sole member

STATE OF Pennsylvania    )

                                              ) ss.

COUNTY OF Allegheny     )

On October 12, 2012, before me, Colleen Kelly Cook, a Notary Public in and for
said County and State, personally appeared Paul L. Cohen, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of Pennsylvania
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Colleen Kelly Cook Notary Public

 

LOGO [g490071dsp079.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination as of the date
set forth above.

Dated as of the 12 day of October, 2012.

 

TENANT IN COMMON:

NNN CONGRESS CENTER 17, LLC, a Delaware

limited liability company

By:  

NNN CONGRESS CENTER MEMBER 17,

LLC, a Delaware limited liability company, its sole member

  By:   /s/ Dickson Shafer    

Dickson Shafer, as Trustee for The Schafer

Family Trust, dated January 4, 1983, its sole member

  By:   /s/ Deceased     Lois M. Shafer, as Trustee for The Schafer Family
Trust, dated January 4, 1983, its sole member

STATE OF California       )

                                            ) ss.

COUNTY OF Orange       )

On October 12, 2012, before me, Mona E. Krocka, a Notary Public in and for said
County and State, personally appeared Dickson Shafer, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledge to me that he executed the same in his
authorized capacity and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State California of
that the foregoing paragraph is true and correct.

 

LOGO [g490071dsp081.jpg]

WITNESS my hand and official seal.

 

/s/ Mona E. Krocka Notary Public



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit “A”    Tenants in Common Exhibit “B”    Description of the Project



--------------------------------------------------------------------------------

EXHIBIT “A”

TENANTS IN COMMON

 

Tenant in Common

   Percentage Interest  

NNN Congress Center, LLC, a Delaware limited liability company

     28.879 % 

GREIT—Congress Center, LLC, a Delaware limited liability company

     30.000 % 

NNN Congress Center 1, LLC, a Delaware limited liability company

     4.500 % 

NNN Congress Center 2, LLC, a Delaware limited liability company

     3.625 % 

NNN Congress Center 3, LLC, a Delaware limited liability company

     1.375 % 

NNN Congress Center 4, LLC, a Delaware limited liability company

     2.125 % 

NNN Congress Center 5, LLC, a Delaware limited liability company

     1.625 % 

NNN Congress Center 6, LLC, a Delaware limited liability company

     1.750 % 

NNN Congress Center 7, LLC, a Delaware limited liability company

     5.125 % 

NNN Congress Center 8, LLC, a Delaware limited liability company

     1.875 % 

NNN Congress Center 10, LLC, a Delaware limited liability company

     1.750 % 

NNN Congress Center 11, LLC, a Delaware limited liability company

     4.000 % 

NNN Congress Center 12, LLC, a Delaware limited liability company

     1.750 % 

NNN Congress Center 13, LLC, a Delaware limited liability company; NNN Congress
Center 14, LLC, a Delaware limited liability company

     2.750 % 

NNN Congress Center 15, LLC, a Delaware limited liability company

     1.693 % 

NNN Congress Center 16, LLC, a Delaware limited liability company

     1.693 % 

NNN Congress Center 17, LLC, a Delaware limited liability company

     5.485 % 

TOTAL:

     100.00 % 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT “B”

DESCRIPTION OF THE PROJECT

Parcel 1:

Lots 1 through 12 inclusive (except the East 56 feet of said Lots 1 through 12)
and the North 9.4 feet of the West 94.89 feet of Lot 13, Lot 24 (except the
South 9.4 feet thereof) and all of Lots 25 to 40 inclusive in Moseley and
McCord’s Subdivision of Block 53 in School Section addition to Chicago in
Section 16, Township 39 North, Range 14 East of the Third Principal Meridian, in
Cook County, Illinois.

Parcel 2:

The East 1/2 of the vacated alley lying West of and adjacent to Lot 39, Lots 4
through 12 inclusive and the North 9.4 feet of the West 94.89 feet of Lot 13 all
in Mosley and McCord’s Subdivision of Block 53 in School Section addition to
Chicago in Section 16, Township 39 North, Range 14 East of the Third Principal
Meridian, in Cook County, Illinois.

Parcel 3:

The West 1/2 of the vacated alley lying East of and adjacent to Lot 24 (except
the South 9.4 feet thereof), Lots 25 through 33 inclusive and Lot 38 all in
Moseley and McCord’s Subdivision of Block 53 in School Section addition to
Chicago in Section 16, Township 39 North, Range 14 East of the Third Principal
Meridian, in Cook County, Illinois.

Save and except the following from Parcels 1, 2 and 3:

The West 113.00 feet (measured perpendicularly) of the following described
property, all taken as one tract: Lot 24, except the South 9.40, and all of Lots
25 through 37, both inclusive, in Moseley and McCord’s Subdivision of Block 53
in School Section addition to Chicago, a subdivision in Section 16, Township 39
North, Range 14 East of the Third Principal Meridian, in Cook County, Illinois.

Note: For informational purposes only, the land is known as:

525 W Van Buren St.

Chicago, IL 60607

PIN: 17-16-129-087-0000 Vol. 591

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT E

BILL OF SALE AND GENERAL ASSIGNMENT

 

38



--------------------------------------------------------------------------------

BILL OF SALE AND GENERAL ASSIGNMENT

This BILL OF SALE AND GENERAL ASSIGNMENT (“Assignment”) is entered into as of
October 19, 2012 (the “Effective Date”), by and between the parties identified
on Schedule “1” attached hereto and incorporated herein (referred to
individually as a “Tenant in Common” and collectively as “Assignor”), and NW
Congress Center Owner, LLC, a Delaware limited liability company (“Assignee”),
with reference to the facts set forth below.

RECITALS

A. Assignor is the owner of that certain real property described on Schedule “2”
attached hereto and incorporated herein and all improvements located thereon
(collectively, the “Project”).

B. Each Tenant in Common has agreed to transfer to Assignee all of such Tenant
in Common’s undivided interest, in the percentage listed on Schedule “1,” in and
to the Project.

C. Concurrent with the conveyance of all of Assignor’s interest in the Project
to Assignee, Assignor is assigning to Assignee all of Assignor’s interest in the
Personal Property, Intangible Property, Leases and Property Contracts (each as
defined below).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee, intending to be legally
bound hereby, agree as follows:

1. Assignment. Assignor hereby sells, assigns, transfers, conveys and delivers
to Assignee, absolutely and not as security, all of its present and future
right, title and interest in and to the following, as of the date Assignor
transfers the Project to Assignee:

1.1 Furniture, fixtures, heating, ventilating and air conditioning equipment,
trade fixtures, office equipment, supplies, tools and maintenance equipment,
shades and blinds, carpeting, sculptures, art work and all other tangible
personal property of every nature and description and all replacements thereof
now owned by Assignor and located in or on the Project (the “Personal
Property”);

1.2 All of Assignor’s assignable right, title and interest in all intangible
assets of any nature relating to the Project or the Personal Property,
including, without limitation, all of Assignor’s right, title, and interest in
all (i) warranties and guaranties relating to the Project or Personal Property,
(ii) all use, occupancy, building and operating licenses, permits, approvals and
development rights, (iii) any trade name or names used or utilized in connection
with the Project, including, without limitation, any trade names and (iv) all
plans and specifications related to the Project, in each case to the extent that
Assignor may legally transfer the same (the “Intangible Property”);

1.3 All of Assignor’s right in all leases, licenses and related agreements for
any portion of the Project described on Schedule “3” attached hereto and
incorporated herein (the “Leases”), including Assignor’s rights to any security
deposits held by Assignee (the “Deposits”) pursuant to the Leases; and

1.4 All of Assignor’s rights in the service contracts affecting the Project
described on Schedule “4” attached hereto and incorporated herein (the “Property
Contracts”).

2. Acceptance and Indemnity. Assignee hereby assumes the Personal Property,
Intangible Property, Leases and Property Contracts, and shall indemnify Assignor
from all liability and claims under the Personal Property, Intangible Property,
Leases and Property Contracts based on any act, event, or omission occurring on
or after the date of this Assignment. Assignor shall indemnify Assignee from all
liability and claims under the Personal Property, Intangible Property, Leases
and Property Contracts based on any act, event, or omission occurring prior to
the date of this Assignment.

 

1



--------------------------------------------------------------------------------

3. Successors and Assigns. The provisions of this Assignment shall bind and
benefit the legal representatives, successors and assigns of Assignor and
Assignee.

4. Severability. The invalidity or unenforceability of any one or more
provisions of this Assignment will not affect the validity or enforceability of
any other provision.

5. Non Waiver. No provision of this Assignment can be waived or modified, nor
can any party be released from its obligations hereunder, except by writing
executed by Assignor.

6. Attorneys’ Fees. In the event any action shall be instituted between Assignor
and Assignee in connection with this Assignment, the party prevailing in such
action shall be entitled to recover from the other party all of its costs of
action, including, without limitation, attorneys’ fees and costs as fixed by the
court therein.

7. Counterparts. This Assignment may be executed in counterparts, each of which,
when taken together, shall constitute fully executed originals.

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.

[SIGNATURES ON FOLLOWING PAGES]

 

2



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NW CONGRESS CENTER OWNER, LLC

 

NW Congress Center Owner, LLC, a Delaware limited liability company By:   NW
Congress Center LLC, its sole member   By:  

NW Congress Center Manager LLC, its

managing member

    By:   /s/ Todd Mikles     Name:   Todd Mikles     Title:   CEO



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER, LLC

 

NNN CONGRESS CENTER, LLC, a Delaware limited liability

company

By:   NNN CONGRESS CENTER MEMBER, LLC, a Delaware limited liability company, its
sole member   By:   Triple Net Properties, LLC, a Virginia limited liability
company, its Manager     By:   /s/ Todd A. Mikles       Todd A. Mikles,
President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT

FOR GREIT CONGRESS CENTER, LLC

 

GREIT CONGRESS CENTER, LLC, a Delaware limited liability

company

By:   GREIT CONGRESS CENTER MEMBER, LLC, a Delaware limited liability company,
its sole member   By:   GREIT Liquidating Trust, a Maryland trust, its sole
member     By:   /s/ Gary T. Wescombe       Gary T. Wescombe, Trustee



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 1, LLC

 

NNN CONGRESS CENTER 1, LLC, a Delaware limited liability

company

By:   NNN CONGRESS CENTER MEMBER 1, LLC, a Delaware limited liability company,
its sole member   By:   Edge Hill Realty, LLC, a New York limited liability
company, its sole member     By:   /s/ Edward Henkin       Edward Henkin, its
Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 2, LLC

 

NNN CONGRESS CENTER 2, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 2, LLC,
a Delaware limited liability company, its sole member   By:   Anderson Acres
Company, LLC, a Louisiana limited liability company, its sole member     By:  

/s/ Mark M. Anderson

    for Mark M. Anderson, its Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 3, LLC

 

NNN CONGRESS CENTER 3, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 3, LLC,
a Delaware limited liability company, its sole member   By:   JonMar
Partnership, an Illinois Partnership, its sole member     By:   /s/ George
Vrakas       George Vrakas, its General Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 4, LLC

 

NNN CONGRESS CENTER 4, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 4, LLC, a Delaware limited liability company, its sole
member   By:  

/s/ Katherine Looper

    Katherine Looper, as Trustee of The Looper Family Nominee Trust dated
1/23/03, its sole member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 5, LLC

 

NNN CONGRESS CENTER 5, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 5, LLC, a Delaware limited liability company, its sole
member   By:   American Recovery Property OP, LP, a Delaware limited
partnership, its sole member     By:   The American Recovery Property Trust,
Inc., a Maryland corporation, its General Partner         By:   /s/ Todd Mikles
          Todd Mikles, its President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 6, LLC

 

NNN CONGRESS CENTER 6, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 6, LLC, a Delaware limited liability company, its sole
member   By:  

/s/ Pat McRoberts

    Pat McRoberts, its sole member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 7, LLC

 

NNN CONGRESS CENTER 7, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 7, LLC, a Delaware limited liability company, its sole
member   By:   Chicago/Houston Partners, LLC, a California limited liability
company, its sole member     By:  

/s/ Mark Van Mourick

      Mark Van Mourick, its Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 8, LLC

 

NNN CONGRESS CENTER 8, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 8, LLC, a Delaware limited liability company, its sole
member   By:   /s/ Ronald E. Rosden     Ronald E. Rosden, as Trustee for the
Ronald E. Rosden Living Trust, its sole member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 10, LLC

 

NNN CONGRESS CENTER 10, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 10, LLC, a Delaware limited liability company, its sole
member   By:  

/s/ John A. Fils

    John A. Fils, its sole member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 11, LLC

 

NNN CONGRESS CENTER 11, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 11, LLC, a Delaware limited liability company, its sole
member   By:  

/s/ John E. Mathwig

    John E. Mathwig, as Trustee for the VJM Trust, its sole member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 12, LLC

 

NNN CONGRESS CENTER 12, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 12, LLC, a Delaware limited liability company, its sole
member   By:  

/s/ Lowell K. Etzel

    Lowell K. Etzel, as Trustee for the Lowell & Vannee Etzel Trust, its sole
member   By:  

/s/ Vannee Etzel

    Vannee Etzel, as Trustee for the Lowell & Vannee Etzel Trust, its sole
member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 13, LLC

 

NNN CONGRESS CENTER 13, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 13, LLC, a Delaware limited liability company, its sole
member   By:   /s/ Thomas F. Scheidt     Thomas F. Scheidt, its sole member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 14, LLC

 

NNN CONGRESS CENTER 14, LLC, a Delaware limited liability company By:  
NNN CONGRESS CENTER MEMBER 14, LLC,
a Delaware limited liability company, its sole member   By:  

/s/ Ellen B. Friedman

    Ellen B. Friedman, its sole member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 15, LLC

 

NNN CONGRESS CENTER 15, LLC, a Delaware limited liability company By:  
NNN CONGRESS CENTER MEMBER 15, LLC, a Delaware limited liability company, its
sole member   By:  

/s/ Stanley Cohen

    Stanley Cohen, its sole member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 16, LLC

 

NNN CONGRESS CENTER 16, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 16, LLC, a Delaware limited liability company, its sole
member   By:  

/s/ Paul L. Cohen

    Paul L. Cohen, its sole member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO BILL OF SALE AND GENERAL ASSIGNMENT FOR

NNN CONGRESS CENTER 17, LLC

 

NNN CONGRESS CENTER 17, LLC, a Delaware limited liability company By:   NNN
CONGRESS CENTER MEMBER 17, LLC, a Delaware limited liability company, its sole
member   By:  

/s/ Dickson Shafer

    Dickson Shafer, as Trustee for The Schafer Family Trust, dated January 4,
1983, its sole member   By:  

/s/ Deceased

    Lois M. Shafer, as Trustee for The Schafer Family Trust, dated January 4,
1983, its sole member



--------------------------------------------------------------------------------

Schedule “1”

Tenants in Common

 

Tenant in Common

   Percentage Interest  

NNN Congress Center, LLC, a Delaware limited liability company

     28.879 % 

GREIT— Congress Center, LLC, a Delaware limited liability company

     30.000 % 

NNN Congress Center 1, LLC, a Delaware limited liability company

     4.500 % 

NNN Congress Center 2, LLC, a Delaware limited liability company

     3.625 % 

NNN Congress Center 3, LLC, a Delaware limited liability company

     1.375 % 

NNN Congress Center 4, LLC, a Delaware limited liability company

     2.125 % 

NNN Congress Center 5, LLC, a Delaware limited liability company

     1.625 % 

NNN Congress Center 6, LLC, a Delaware limited liability company

     1.750 % 

NNN Congress Center 7, LLC, a Delaware limited liability company

     5.125 % 

NNN Congress Center 8, LLC, a Delaware limited liability company

     1.875 % 

NNN Congress Center 10, LLC, a Delaware limited liability company

     1.750 % 

NNN Congress Center 11, LLC, a Delaware limited liability company

     4.000 % 

NNN Congress Center 12, LLC, a Delaware limited liability company

     1.750 % 

NNN Congress Center 13, LLC, a Delaware limited liability company; NNN Congress
Center 14, LLC, a Delaware limited liability company

     2.750 % 

NNN Congress Center 15, LLC, a Delaware limited liability company

     1.693 % 

NNN Congress Center 16, LLC, a Delaware limited liability company

     1.693 % 

NNN Congress Center 17, LLC, a Delaware limited liability company

     5.485 % 

TOTAL:

     100.00 % 



--------------------------------------------------------------------------------

Schedule “2”

Description of the Project

Legal Description

Parcel 1:

Lots 1 through 12 inclusive (except the East 56 feet of said Lots 1 through 12)
and the North 9.4 feet of the West 94.89 feet of Lot 13, Lot 24 (except the
South 9.4 feet thereof) and all of Lots 25 to 40 inclusive in Moseley and
McCord’s Subdivision of Block 53 in School Section addition to Chicago in
Section 16, Township 39 North, Range 14 East of the Third Principal Meridian, in
Cook County, Illinois.

Parcel 2:

The East 1/2 of the vacated alley lying West of and adjacent to Lot 39, Lots 4
through 12 inclusive and the North 9.4 feet of the West 94.89 feet of Lot 13 all
in Mosley and McCord’s Subdivision of Block 53 in School Section addition to
Chicago in Section 16, Township 39 North, Range 14 East of the Third Principal
Meridian, in Cook County, Illinois.

Parcel 3:

The West 1/2 of the vacated alley lying East of and adjacent to Lot 24 (except
the South 9.4 feet thereof), Lots 25 through 33 inclusive and Lot 38 all in
Moseley and McCord’s Subdivision of Block 53 in School Section addition to
Chicago in Section 16, Township 39 North, Range 14 East of the Third Principal
Meridian, in Cook County, Illinois.

Save and except the following from Parcels 1, 2 and 3:

The West 113.00 feet (measured perpendicularly) of the following described
property, all taken as one tract: Lot 24, except the South 9.40, and all of Lots
25 through 37, both inclusive, in Moseley and McCord’s Subdivision of Block 53
in School Section addition to Chicago, a subdivision in Section 16, Township 39
North, Range 14 East of the Third Principal Meridian, in Cook County, Illinois.

Note: For informational purposes only, the land is known as:

525 W Van Buren St.

Chicago, IL 60607



--------------------------------------------------------------------------------

Schedule “3”

List of Leases

 

• License Agreement between NNN Congress Center, LLC, NNN Congress Center 1,
LLC, NNN Congress Center 2, LLC, NNN Congress Center 3, LLC, NNN Congress Center
4, LLC, NNN Congress Center 5, LLC, NNN Congress Center 6, LLC, NNN Congress
Center 7, LLC, NNN Congress Center 8, LLC, NNN Congress Center 10, LLC, NNN
Congress Center 11, LLC, NNN Congress Center 12, LLC, NNN Congress Center 13,
LLC, NNN Congress Center 14, LLC, NNN Congress Center 15, LLC, NNN Congress
Center 16, LLC, NNN Congress Center 17, LLC and GREIT-Congress Center, LLC
(collectively, “Landlord”) and Abovenet Communications dated 1/1/2011.

 

• Office Lease between Landlord (as successor in interest to Congress Center,
L.L.C.) and Akzo Nobel Inc., dated 4/24/2002, as amended by that certain First
Amendment to Office Lease dated 7/25/2002, as further amended by that certain
Second Amendment to Office Lease dated 2/2/2010 and as affected by that certain
Work Agreement dated 4/24/2002.

 

• Retail Lease between Landlord (as successor in interest to Congress Center,
L.L.C.) and Parvez Dharni and Abdul Aziz Andani, jointly and severally, d/b/a
Bakery Garden Café, dated 4/29/2005, as assigned to Bakery Garden Café Inc.
pursuant to that certain Assignment, Acceptance, and Consent dated 8/17/2010,
and guaranteed pursuant to that certain Guaranty by Parvez Dharni and Abdul Aziz
Andani dated 8/17/2010, and as affected by that certain Work Agreement dated
4/29/2005.

 

• Office Lease between Landlord and EMB America, LLC (“EMB”) dated 5/1/2007., as
subleased pursuant to that certain Sublease Agreement between EMB and Local
Offer Network Inc. (“LON”) dated as of 11/16/2011 and consented to pursuant to
that certain Consent to Sublease between Landlord, EMB and LON and as affected
by that certain Work Agreement dated 5/1/2007 and that certain 1st Amendment to
Work Agreement dated 7/24/2007.

 

• Office Lease between Landlord (as successor in interest to Congress Center,
L.L.C.) and Institute of Food Technologists, dated 4/25/2001, as amended
pursuant to that certain First Amendment to Office Lease dated 9/20/2001, and as
affected by that certain Work Agreement dated 4/25/ 2001.

 

• Office Lease between Landlord (as successor in interest to Congress Center,
L.L.C.) and North American Company for Life and Health Insurance, dated
8/24/2001, as amended by that certain First Amendment to Office Lease dated
1/29/2002, as further amended by that certain Second Amendment to Office Lease,
dated 9/1/2010 and as affected by that certain Work Agreement dated 8/24/2001.

 

• Storage License Agreement between Landlord and North American Company for Life
and Health Insurance, dated 11/4/2010.

 

• Office Lease between Landlord and RLI Insurance Company, dated 4/8/2003, and
as amended by that certain First Amendment to Office Lease dated 11/01/2009.

 

• Retail Lease between Landlord (as successor in interest to Congress Center,
L.L.C.) and Tobmar Investments International, Inc. (“Tobmar”) dated 3/15/2002,
as subleased pursuant to that certain Consent to Sublease between Landlord,
Tobmar, Karim A. Barister and Dilshad Barister dated 11/30/2002, as further
subleased pursuant to that certain Sublease between Tobmar and Sharadkumar
Vallabh dated 11/25/2004 and consented pursuant to that certain Second Consent
to Sublease 1/31/2005 between Landlord, Tobmar and Sharadkumar Vallabh, and as
affected pursuant to that certain Work Agreement dated 3/15/2002.



--------------------------------------------------------------------------------

• Office Lease between Landlord and Travis-Pedersen & Associates, Inc. dated
10/20/2003.

 

• License Agreement (Drop Box) between Landlord and United Parcel Service, Inc.,
dated 9/28/2010.

 

• Lease No. GS-05B-18870 between Landlord and the United States of America
General Services Administration (“GSA”) (Secret Service) dated as of 6/13/2012.

 

• Lease No. GS 05B-17795 between Landlord and GSA (Internal Revenue Service),
dated 5/26/2009, as amended by that certain Supplemental Agreement No. 1 dated
11/08/2010, as further amended by that certain Supplemental Agreement No. 2
dated 12/15/2010, and as further amended by that certain Supplemental Agreement
3 dated 10/11/12.

 

• Lease No. GS-05B-18099 between Landlord and GSA (Department of Justice), which
is undated, as amended by that certain Supplemental Lease Agreement No. 1 dated
1/20/2011, as further amended by that certain Supplemental Lease Agreement No. 2
dated 4/19/2012, and as further amended by that certain Supplemental Lease
Agreement No. 3 dated 5/23/2012.

 

• Lease No. GS-05B-16897 between Landlord and GSA (Bureau of Alcohol, Tobacco,
Firearms, and Explosives) dated 4/16/2002, as amended by that certain
Supplemental Lease Agreement No. 1 dated 10/01/2002, as further amended by that
certain Supplemental Lease Agreement No. 2 dated 3/19/2003, as further amended
by that certain Supplemental Lease Agreement No. 3 dated 6/13/2003, as further
amended by that certain Supplemental Lease Agreement No. 4 dated 7/08/2008, and
as further amended by that certain Supplemental Lease Agreement No. 5 which is
undated



--------------------------------------------------------------------------------

Schedule “4”

List of Property Contracts

 

Lee Quigley

   Metal Maintenance Services    9/1/2010

Concierge Unlimited Inc.

   Concierge Service    1/1/2010

Fujitech America, Inc.

   Elevator Preventative Maintenance    5/1/2008

Interactive Building Solutions

   Building Automation System Services    5/1/2011

Hudson Energy Services, LLC

   Alternative Retail Electric Supplier    4/26/2011



--------------------------------------------------------------------------------

EXHIBIT F

FORM POWER OF ATTORNEY

 

39



--------------------------------------------------------------------------------

ILLINOIS STATUTORY SHORT FORM

POWER OF ATTORNEY FOR PROPERTY

1. I,                                         
                                         
                                                           , (insert name and
address of principal) hereby revoke all prior powers of attorney for property
executed by me and appoint:

Todd A. Mikles

750 B Street, Suite 3300

San Diego, California 92101

as my attorney-in-fact (my “agent”) to act for me and in my name (in any way I
could act in person) with respect to the following powers, as defined in
Section 3-4 of the “Statutory Short Form Power of Attorney for Property Law”
(including all amendments), but subject to any limitations on or additions to
the specified powers inserted in paragraph 2 or 3 below:

 

  (a) Disposition of that certain property located at 525 W Van Buren St.
Chicago, Illinois 60607 (the “Property”); and

 

  (b) Refinancing of the Property.

2. My agent shall have the right by written instrument to delegate any or all of
the foregoing powers involving discretionary decision-making to any person or
persons whom my agent may select, but such delegation may be amended or revoked
by any agent (including any successor) named by me who is acting under this
power of attorney at the time of reference.

3. This power of attorney shall become effective on September 1, 2012.

4. This power of attorney shall terminate on September 1, 2013.

5. I am fully informed as to all the contents of this form and understand the
full import of this grant of powers to my agent.

6. The Notice to Agent is incorporated by reference and included as part of this
form.

 

Dated:   

 

   Signed   

 

   (principal)   



--------------------------------------------------------------------------------

The undersigned witness certifies that                                          
                   , known to me to be the same person whose name is subscribed
as principal to the foregoing power of attorney, appeared before me and the
notary public and acknowledged signing and delivering the instrument as the free
and voluntary act of the principal, for the uses and purposes therein set forth.
I believe him or her to be of sound mind and memory. The undersigned witness
also certifies that the witness is not: (a) the attending physician or mental
health service provider or a relative of the physician or provider; (b) an
owner, operator, or relative of an owner or operator of a health care facility
in which the principal is a patient or resident; (c) a parent,

sibling, descendant, or any spouse of such parent, sibling, or descendant of
either the principal or any agent or successor agent under the foregoing power
of attorney, whether such relationship is by blood, marriage, or adoption; or
(d) an agent or successor agent under the foregoing power of attorney.

 

Dated:                                         

 

      Witness



--------------------------------------------------------------------------------

State of                       )

                                    ) SS.

County of                   )

The undersigned, a notary public in and for the above county and state,
certifies that                     , known to me to be the same person whose
name is subscribed as principal to the foregoing power of attorney, appeared
before me and the witness(es)                     (and                     ) in
person and acknowledged signing and delivering the instrument as the free and
voluntary act of the principal, for the uses and purposes therein set forth (,
and certified to the correctness of the signature(s) of the agent(s)).

Dated:                                         

 

  

 

 

Notary Public

  

My commission expires                                                          



--------------------------------------------------------------------------------

EXHIBIT H

FORM FIRPTA

 

40



--------------------------------------------------------------------------------

CERTIFICATE OF NON FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee (buyer) of
a U.S. real property interest must withhold tax if the transferor (seller) is a
foreign person. To inform NW Congress Center Owner, LLC, a Delaware limited
liability company (the “Transferee”) that withholding of tax is not required
upon the disposition of a U.S. real property interest by NNN Congress Center
        , LLC, a Delaware limited liability company (the “Transferor”), the
undersigned hereby certifies the following on behalf of the Transferor:

That the Transferor is the owner of the following described property, to wit:

County: Cook

Premises: 525 W Van Buren St., Chicago, Illinois 60607

The Transferor is not a non-resident alien for purposes of the U.S. income
taxation (as such term is defined in the Internal Revenue Code and Income Tax
Regulations).

The Transferor’s U.S. taxpayer identification number (Social Security Number) is
[            ].

The Transferor’s address is [                    ].

The Transferor understands that this certification be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.

UNDER PENALTIES OF PERJURY, I DECLARE THAT I HAVE EXAMINED THIS CERTIFICATION
AND TO THE BEST OF MY KNOWLEDGE AND BELIEF IT IS TRUE, CORRECT AND COMPLETE, AND
I FURTHER DECLARE THAT I HAVE AUTHORITY TO SIGN THIS DOCUMENT ON BEHALF OF THE
TRANSFEROR.

DATED:                                         

 

    NNN CONGRESS CENTER     , LLC, a Delaware limited liability company     By:
          By:           By:              